RECOMMENDED FOR FULL-TEXT PUBLICATION
                              Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                     File Name: 20a0124p.06

                   UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT



 GARY B., JESSIE K., CRISTOPHER R., ISAIAS R.,          ┐
 ESMERALDA V., PAUL M., and JAIME R., minors,           │
                               Plaintiffs-Appellants,   │
                                                         >      Nos. 18-1855/1871
                                                        │
        v.                                              │
                                                        │
                                                        │
 GRETCHEN WHITMER, et al.,                              │
                               Defendants-Appellees.    │
                                                        ┘

                         Appeal from the United States District Court
                        for the Eastern District of Michigan at Detroit.
                  No. 2:16-cv-13292—Stephen J. Murphy, III, District Judge.

                                  Argued: October 24, 2019

                              Decided and Filed: April 23, 2020

                 Before: CLAY, STRANCH, and MURPHY, Circuit Judges.
                                 _________________

                                         COUNSEL

ARGUED: Carter G. Phillips, SIDLEY AUSTIN LLP, Washington, D.C., for Appellants.
Raymond O. Howd, OFFICE OF THE MICHIGAN ATTORNEY GENERAL, Lansing,
Michigan, for Appellees. ON BRIEF: Carter G. Phillips, SIDLEY AUSTIN LLP, Washington,
D.C., Mark D. Rosenbaum, Anne Hudson-Price, Kathryn A. Eidmann, PUBLIC COUNSEL, Los
Angeles, California, Mark E. Haddad, UNIVERSITY OF SOUTHERN CALIFORNIA, Los
Angeles, California, Evan H. Caminker, UNIVERSITY OF MICHIGAN, Ann Arbor, Michigan,
Tacy F. Flint, Lawrence P. Fogel, Suzanne Brindise Notton, Jennifer M. Wheeler, SIDLEY
AUSTIN LLP, Chicago, Illinois, Joshua E. Anderson, SIDLEY AUSTIN LLP, Los Angeles,
California, Bruce A. Miller, MILLER COHEN, PLC, Detroit, Michigan, for Appellants.
Raymond O. Howd, Joshua S. Smith, Toni L. Harris, OFFICE OF THE MICHIGAN
ATTORNEY GENERAL, Lansing, Michigan, for Appellees. James E. Burke, Bryce J. Yoder,
Amanda B. Stubblefield, KEATING MUETHING & KLEKAMP PLL, Cincinnati, Ohio, David
J. Strom, AMERICAN FEDERATION OF TEACHERS, AFL-CIO, Washington, D.C., Anton
Metlitsky, O’MELVENY & MYERS LLP, New York, New York, Tara J. Plochocki, LEWIS
 Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                     Page 2


BAACH KAUFMANN MIDDLEMISS PLLC, Washington, D.C., Michael J. Dell, KRAMER
LEVIN NAFTALIS & FRANKEL LLP, New York, New York, Scott Burnett Smith, Julian D.
Miller, BRADLEY ARANT BOULT CUMMINGS LLP, Huntsville, Alabama, Lena Konanova,
David S. Flugman, Jessica Underwood, Bria Delaney, Nicholas J. Klenow, SELENDY & GAY
PLLC, New York, New York, Jenice C. Mitchell, DETROIT PUBLIC SCHOOLS
COMMUNITY DISTRICT, Detroit, Michigan, Daniel S. Korobkin, Michael J. Steinberg,
AMERICAN CIVIL LIBERTIES UNION FUND OF MICHIGAN, Detroit, Michigan, Jerome
D. Goldberg, Detroit, Michigan, for Amici Curiae.

         CLAY, J., delivered the opinion of the court in which STRANCH, J., joined. MURPHY,
J. (pp. 62–85), delivered a separate dissenting opinion.
                                       _________________

                                             OPINION
                                       _________________

       CLAY, Circuit Judge. Plaintiffs in this appeal are students at several of Detroit’s worst-
performing public schools. They credit this substandard performance to poor conditions within
their classrooms, including missing or unqualified teachers, physically dangerous facilities, and
inadequate books and materials. Taken together, Plaintiffs say these conditions deprive them of
a basic minimum education, meaning one that provides a chance at foundational literacy.

       In 2016, Plaintiffs sued several Michigan state officials, who they say are responsible for
these abysmal conditions in their schools. Plaintiffs allege that state actors are responsible, as
opposed to local entities, based on the state’s general supervision of all public education, and
also on the state’s specific interventions in Detroit’s public schools. The state argues that it
recently returned control to local officials, and so it is now the wrong party to sue.

       Plaintiffs’ underlying claims, brought under 42 U.S.C. § 1983, are all based on the Due
Process and Equal Protection Clauses of the Fourteenth Amendment. Plaintiffs argue that while
other Michigan students receive an adequate education, the students in Plaintiffs’ schools do not,
amounting to a violation of their right to equal protection of the laws. They also argue that the
schools they are forced to attend are schools in name only, and so the state cannot justify the
restriction on their liberty imposed by compulsory attendance. And in their most significant
claim, Plaintiffs ask this Court to recognize a fundamental right to a basic minimum education,
an issue the Supreme Court has repeatedly discussed but never decided.
 Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                      Page 3


       While the district court found that Defendants were in fact the proper parties to sue, it
dismissed Plaintiffs’ complaint on the merits. First, it found that Plaintiffs had not alleged a
proper comparator for their equal protection claim, nor had they highlighted any state policy or
action that was not supported by a rational basis. Second, it found that Plaintiffs had not
sufficiently pleaded their compulsory attendance theory, and so the court only viewed their due
process claim as seeking an affirmative fundamental right. Third, the court held that a basic
minimum education is not a fundamental right, and so Plaintiffs’ due process claim was
dismissed. Plaintiffs then appealed.

       Though Plaintiffs failed to adequately plead their equal protection and compulsory
attendance claims, the same cannot be said for their central theory: that they have been denied a
basic minimum education, and thus have been deprived of access to literacy. A review of the
Supreme Court’s education cases, and an application of their principles to our substantive due
process framework, demonstrates that we should recognize a basic minimum education to be a
fundamental right. Furthermore, under this circuit’s precedents, Defendants are proper parties to
sue in this case. Accordingly, we affirm in part and reverse in part the district court’s order, and
remand this case for further proceedings.

                                       I. BACKGROUND

       A. History of Detroit’s Schools and State Control

       Plaintiffs are students at several Detroit public schools that “serve almost exclusively
low-income children of color.” (Compl., R. 1 at PageID #4.) They filed suit in this case against
several Michigan state officers, who they say are proper defendants based both on the state’s
constitutional and statutory authority to oversee the statewide education program and on the
state’s specific interventions into the governance of Detroit’s schools.

       Michigan’s constitution provides that the state’s legislature “shall maintain and support a
system of free public elementary and secondary schools.” Mich. Const. art. VIII, § 2. The
constitution also vests “[l]eadership and general supervision over all public education” in the
state board of education, which serves “as the general planning and coordinating body for all
public education.” Id. art. VIII, § 3. The board also appoints the superintendent of public
 Nos. 18-1855/1871                Gary B., et al. v. Whitmer, et al.                      Page 4


instruction, who is responsible for executing the board’s policies and serves as head of the state
department of education. Id.

       According to Plaintiffs, education is a state-level concern and school districts are simply
“creations and agents of the State.” (Compl., R. 1 at PageID #48–50.) The Michigan Supreme
Court has “repeatedly held that education in this state is not a matter of local concern, but
belongs to the state at large.” Bd. of Educ. v. Bacon, 162 N.W. 416, 416 (Mich. 1917) (quoting
Collins v. City of Detroit, 161 N.W. 905, 907 (Mich. 1917)). Under Michigan law, the state
board of education has oversight authority over school districts and public schools within the
state. See, e.g., Mich. Comp. Laws §§ 380.1281, 388.1007, 388.1009; see also Council of Orgs.
& Others for Educ. About Parochiaid, Inc. v. Engler, 566 N.W.2d 208, 216 (Mich. 1997) (noting
that state funding and oversight provisions place public schools “under the ultimate and
immediate control of the state and its agents”). But beneath this oversight and supervisory
authority, the day-to-day administration of Michigan schools is usually entrusted to the boards of
local school districts and their appointees. See, e.g., Mich. Comp. Laws § 380.1282.

       But usually is not always. Beyond the state’s general authority with respect to public
education, Plaintiffs also allege that the state has repeatedly intervened in the day-to-day
management of Detroit’s schools, and that it directly oversaw public education in Detroit from
1999 through the time the complaint was filed in this case. See Gary B. v. Snyder, 329 F. Supp.
3d 344, 350–54 (E.D. Mich. 2018) (discussing state interventions in Detroit’s schools). As stated
in the complaint, “the State has directly controlled [the Detroit school system] for most of the
past fifteen years through variations of an emergency manager system.” (Compl., R. 1 at PageID
#16–17.) And while this intervention may have been intended to help address shortcomings in
the city’s schools, Plaintiffs say that by “placing the Detroit schools largely in the hands of
administrators with no backgrounds in education,” the state only made the problem worse. (Id.)

       These interventions began in the 1990s, partially in response to “fiscal deficit and failing
student achievement outcomes” in Detroit Public Schools (“DPS”), the former Detroit school
district. (Id. at #50.) In 1999, the state adopted Public Act 10, which “replac[ed] Detroit’s
elected school board and superintendent with a seven member ‘reform board.’” (Id.) The reform
board consisted of seven members: six appointed by the mayor, and (at least for five years after
 Nos. 18-1855/1871                     Gary B., et al. v. Whitmer, et al.                              Page 5


passage) either the state superintendent of public instruction or her designee. 1999 Mich. Pub.
Acts 10, § 372(2).1 The board required unanimous consent to appoint the school district’s chief
executive, id. § 374(1), which Plaintiffs say gave the state an effective “veto power over the
selection of the CEO as well as every other decision” (Compl., R. 1 at PageID #50–51).

        While in 2006, control of DPS was returned “to a locally elected school board . . . as a
result of a Detroit voter referendum,” this change was short-lived. (Id. at #51.) In December
2008, the governor declared a fiscal emergency and appointed an “Emergency Fiscal Manager
for DPS.” (Id.) This emergency manager shared power with the locally elected school board,
but in doing so, the manager “exercised authority not only over financial decision-making, but
some educational decision-making as well.” (Id.)

        In 2011, this power-sharing arrangement ended, as the state significantly expanded the
authority of the state’s emergency manager. The manager was effectively given total control
over DPS, and was empowered to “[e]xercise solely, for and on behalf of the school district,
all . . . authority and responsibilities affecting the school district that are prescribed by law to the
school board and superintendent.” Mich. Comp. Laws § 141.1554(f); see also Gary B., 329 F.
Supp. 3d at 350–51 (discussing the history and various versions of Michigan’s emergency-
manager laws).

        While a state-appointed transition manager controlled Detroit’s schools at the time the
complaint was filed, the state also created a new school district, the Detroit Public Schools
Community District (“DPSCD”), to run Detroit’s schools, while keeping DPS in charge of
paying down debt. See Ann Zaniewski, New Detroit School Board Takes Reins of District, Det.
Free Press, Jan. 11, 2017. The first elections for DPSCD’s board were held in January 2017, and
Defendants claim that “the locally elected DPSCD Board of Education and its superintendent
now have direct control over the operation of the schools in the district; there is no longer an
emergency manager.” (Defs.’ Br. at 27.) That said, the complaint notes that “the State’s
Financial Review Commission will remain involved in the oversight of the Detroit schools, and

        1
         Plaintiffs instead allege that this seventh member was “appointed by the Governor” (Compl., R. 1 at
PageID #50), but this makes no difference to their case, since both the governor and the state superintendent are
defendants here.
 Nos. 18-1855/1871                       Gary B., et al. v. Whitmer, et al.                                 Page 6


has not yet revealed the scope of authority or direction that will be granted to the elected board.”
(Compl., R. 1 at PageID #51.)2

         Beyond the emergency managers and other interventions into DPS or DPSCD, “the State
also has assumed a special responsibility over what it calls Priority Schools, or the most poorly
performing five percent of schools in the State.” (Id. at #52.) At the time the complaint was
filed, this included all of Plaintiffs’ schools that remained open. These Priority Schools were
managed by a state entity called the State School Reform/Redesign Office (“SRO”).                                See
2009 Mich. Pub. Acts 204, § 1280c (repealed 2019). According to Defendants, the SRO and
Priority Schools were eliminated as of June 30, 2019.

         Plaintiffs also allege that the state intervened in Detroit schools through an entity called
the Education Achievement Authority (“EAA”). The EAA was a statewide school district
administered by the state in conjunction with Eastern Michigan University, and included fifteen
of the state’s lowest-performing schools. But according to Plaintiffs, “[t]he EAA schools have
not improved on the State’s watch.               In fact, the most recent Michigan state achievement
test results reflect that fewer than 5% of EAA students are proficient in core subject areas.”
(Compl., R. 1 at PageID #55.) As a result, the state closed the district and transferred Detroit’s
EAA schools back into DPSCD. See Gary B., 329 F. Supp. 3d at 351–52. However, none of
Plaintiffs’ individual schools were part of the EAA. Id. at 351 n.3.3

         Finally, Plaintiffs point to state-level policy interventions that affect Detroit schools. For
example, Plaintiffs claim that in June 2016, the state adopted legislation allowing
“noncertificated, nonendorsed teacher[s]” to work in the new Detroit school district. (Compl.,
R. 1 at PageID #59.) According to Plaintiffs, “[n]owhere else in Michigan may children in


         2
           This commission includes the state treasurer, the director of the Department of Technology, Management
and Budget (who is one of the defendants here) or her designee, and several appointees of the governor, along with
certain officers from DPSCD and the City of Detroit. See Mich. Comp. Laws § 141.1635(1)–(2). State officers and
appointees constitute a majority of the commission. Id.
         3
           Plaintiffs also discuss inadequate teachers, decrepit conditions, and a shortage of materials at Marion Law
Academy, one of the schools managed by the EAA. While the conditions described at the school seem horrendous
(see, e.g., Compl., R. 1 at PageID #58 (“In one fourth-grade classroom, a leaking hole in the ceiling created what
students called ‘the lake,’ and the teacher surrounded the area with yellow caution tape after multiple requests for
repairs were ignored.”)), none of the named plaintiffs attended Marion Law Academy.
 Nos. 18-1855/1871                      Gary B., et al. v. Whitmer, et al.                                 Page 7


public school be taught by teachers who lack appropriate state-mandated credentials and
qualifications.” (Id.) Plaintiffs also allege that the state has threatened to close and then
flip-flopped on closing “all of Plaintiffs’ schools that are currently operating and 47 schools in
Detroit.” (Id. at #60–62.) They say that these threatened closures exacerbated their problems by
sending “students and teachers scrambling, leaving them worried and confused when they should
have instead been preparing to start the new school year. Moreover, the State has offered no
plan to ensure that any contemplated school closing will not disrupt students’ educations, further
entrenching denials of access to literacy.” (Id. at #61.)

         B. Conditions Alleged in Plaintiffs’ Schools

         Plaintiffs’ schools are “five of the lowest performing schools in Detroit.” (Id. at #5.)
Three of them are traditional public high schools: Osborn Academy of Mathematics (“Osborn
MST”), the Osborn Evergreen Academy of Design and Alternative Energy (“Osborn
Evergreen”), and the Medicine and Community Health Academy at Cody (“Cody Health”).
The other two are charter schools: Hamilton Academy (“Hamilton”), which was an elementary
school, and Experiencia Preparatory Academy (“Experiencia”), which taught students at the
elementary through high-school levels.4

         The core of Plaintiffs’ complaint is that the conditions in their schools are so bad—due to
the absence of qualified teachers, crumbling facilities, and insufficient materials—that those
schools fail to provide access to literacy. “Plaintiffs sit in classrooms where not even the
pretense of education takes place, in schools that are functionally incapable of delivering access
to literacy.” (Id. at #4.) Because of this, Plaintiffs attend “schools in name only, characterized
by slum-like conditions and lacking the most basic educational opportunities that children
elsewhere in Michigan and throughout the nation take for granted.” (Id.) “[T]hey wholly lack
the capacity to deliver basic access to literacy, functionally delivering no education at all.” (Id.
at #19; see also id. at # 10–11 (“The schools Plaintiffs attend, and attended, are not truly schools
by any traditional definition or understanding of the role public schools play in affording access
to literacy.”).)

         4
           These charter schools are treated as public schools under Michigan law and are subject to the authority of
the state board of education. E.g., Mich. Comp. Laws § 380.501(1); Parochiaid, 566 N.W.2d at 215–21.
 Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                        Page 8


         As noted above, the inadequacies that Plaintiffs point to can be grouped into three main
categories: teaching, facilities, and materials. We discuss examples of each of these problems
below.

                1. Teaching

         With respect to teaching, Plaintiffs claim that their schools “lack the qualified teaching
staff required to bring students to literacy—that is, teachers who are certificated, properly
trained, and assigned to a class within the area of their qualifications and expertise.” (Id. at #15.)
This shortfall can be seen in the schools’ substantial reliance on Teach for America instructors
and through other sources of high teacher turnover, which in many cases lead to midyear
vacancies.

         “In the 2016–2017 school year, there were up to 200 vacancies [in Detroit’s public
schools] just before the start of the school year.” (Id. at #102.) There are also substantial short-
term absences, with some teachers “absent as many as 50 days in one year.” (Id. at #105.)
Because of these shortages, Plaintiffs’ “classes are covered by non-certificated paraprofessionals,
substitutes, or misassigned teachers who lack any expertise or knowledge in the subject-matter of
the course.” (Id. at #15–16.) Other times, classes are combined on short notice, with up to sixty
students in a single classroom. In perhaps the most notable case, “an eighth grade student was
put in charge of teaching seventh and eighth grade math classes for a month because no math
teacher was available.” (Id. at #16.)

         When there are teachers, they also often lack meaningful experience. For example,
at Hamilton, a majority of teachers were starting their first year when the complaint was filed.
At Experiencia, about half of the teachers who started in 2012 quit by the end of their second
semester.

         In June 2016, the state adopted legislation “permitting non-certificated instructors to
teach in DPSCD schools. This legislation does not apply to any school elsewhere in the State.”
(Id. at #16.) At Hamilton, a paraprofessional who was teaching middle school science said “she
does not understand the material and cannot lead classroom experiments.” (Id. at #102–03.)
 Nos. 18-1855/1871                      Gary B., et al. v. Whitmer, et al.                               Page 9


In several other cases, long-term substitutes are used, or teachers are changed frequently through
the year.

        Beyond the teachers themselves, Plaintiffs also complain of their schools’ failure to use
adequate curricula that could plausibly impart literacy. According to Plaintiffs, “[t]here is no
consistent literacy instruction program in Plaintiffs’ elementary schools, and the schools lack the
staffing and capacity required to effectively implement such a program.”                          (Id. at #76.)
At Experiencia, “teachers dedicated significant class time to reading aloud from books with
reading levels multiple grades below the chronological age of the class, yet students struggled to
sound out simple words.” (Id. at #77–78.) Plaintiffs’ high schools fare little better, as teachers
receive no support or training in literacy education and “lack access to curricular materials such
as lesson plans, pacing guides, and teacher editions of textbooks.”                    (Id. at #77.)      One of
Plaintiffs’ high schools attempted to address literacy issues with school reading groups; despite
being a high school, “[t]he most advanced of the reading groups read books at a fourth- and fifth-
grade reading level.” (Id.) The problem is also exacerbated as the students advance in grade,
since higher-grade teachers “lack appropriate training to support students who are performing far
below grade level.” (Id. at #79–80.)5

                 2. Facilities

        Turning to the schools themselves, Plaintiffs allege that their classrooms feature decrepit
or even unsafe physical conditions, meaning they “have been unable to satisfy minimal state
health and safety standards.” (Id. at #12.) “The City of Detroit admitted that during the 2015–16
academic year, none of the school district’s buildings were in compliance with city health and
safety codes,” and that some of Plaintiffs’ schools were still not in compliance at the time the
complaint was filed. (Id. at #87.) Taken together, Plaintiffs claim that these conditions “make
learning nearly impossible.” (Id. at #12.)

        “Classroom temperatures in Plaintiffs’ schools regularly exceed 90 degrees during both
the summer and winter due to malfunctioning furnaces and, at other times during winter, are

        5
          Plaintiffs also allege that their schools fail to employ adequate instructors for students whose first
language is not English. In one case, this failure was despite the school claiming to be “a dual language immersion
school.” (Compl., R. 1 at PageID #99.)
 Nos. 18-1855/1871                Gary B., et al. v. Whitmer, et al.                      Page 10


frequently so cold that students and their teachers can see their breath and must wear layers of
winter clothing indoors.” (Id.) These temperatures sometimes require school closings or early
dismissals.   For example, “there is no air conditioning at Hamilton, and one west-facing
classroom has reached 110 degrees during the school year. . . . On the first day of the 2016–17
school year, the temperatures in the school grew so extreme that multiple students fainted, both
students and teachers got so sick they threw up, and multiple teachers developed heat rashes.”
(Id. at #90.) During the winter months, Plaintiffs face extreme cold instead: “students and
teachers had to wear winter coats, hats, and scarves” inside their classrooms. (Id.) In some
cases, temperatures remained below freezing, “and students were periodically sent home when
the classrooms were too cold.” (Id. at #91.)

        “Mice, cockroaches, and other vermin regularly inhabit Plaintiffs’ classrooms, and the
first thing some teachers do each morning is attempt to clean up rodent feces before their
students arrive. Hallways and classrooms smell of dead vermin and black mold . . . .” (Id. at
#13.) “Students and teachers have frequently encountered mice, mice droppings, rats, bedbugs,
and/or cockroaches.” (Id. at #88; see also id. at #88–89 (including additional allegations and
pictures).)

        “The drinking water in some of Plaintiffs’ schools is hot, contaminated and undrinkable.
Bathrooms are filthy and unkempt; sinks do not work; toilet stalls lack doors and toilet paper.
In some classrooms, ceiling tiles and plaster regularly fall during class time.” (Id. at #13.)
At several of Plaintiffs’ schools, pipes or roofs leaked as well, and broken windows are covered
with cardboard. (See id. at #95, #97 (pictures of damaged facilities).)

        Plaintiffs also complain of overcrowding within their classrooms, with as many as fifty
students in a single classroom and insufficient desks and chairs, requiring students to stand or sit
on the floor. Even when students have chairs, “classes are often so full that the desks are
crammed wall-to-wall, with no room for aisles.” (Id. at #97.)

               3. Materials

        Plaintiffs allege that their schools lack the books and materials needed to plausibly
provide literacy.   “Many classes in Plaintiffs’ schools do not have appropriate textbooks.
 Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                      Page 11


Where they are provided, they are often long out of date, torn and beyond repair, or marked up to
be unreadable in places.” (Id. at #11; see also id. at #84–85 (pictures of Plaintiffs’ textbooks).)
Plaintiffs also allege there were so few copies that they had to share a single book among four or
more students during class, and could not take them home after school, meaning their teachers
could not assign meaningful homework. In several cases, the schools’ libraries were inaccessible
or had no books available either, even outside of textbooks.

       In addition to their allegations of outdated, insufficient, or damaged books, Plaintiffs also
claim that their schoolbooks were not appropriate to their grade level. For example, “the only
books in the third-grade classroom at Hamilton were picture books, until the teacher purchased
others with her own money more than halfway through the year.” (Id. at #8.) “There are no
textbooks for the Earth Science, Physics, or Research and Development science classes at
Osborn MST, so the teachers in each of those classes rely on a section of the Biology textbook
most closely related to the subject they are teaching.” (Id. at #83.)

       Beyond books, Plaintiffs also claim that their classrooms lack other basic school supplies,
such as pens, pencils, and paper. Teachers attempt to make up for this shortfall by spending
substantial amounts out of pocket or by requesting donations online.

       C. Educational Outcomes from Plaintiffs’ Schools

       According to Plaintiffs, the school conditions discussed above led to abysmal educational
outcomes, which further supports the claim that their schools cannot provide access to literacy.
Turning to outcome data, Plaintiffs contend that while outcomes are not dispositive of access,
they remain relevant because aggregate results shed light on the degree of opportunity afforded
to students.   “Achievement data reveal that in Plaintiffs’ schools, illiteracy is the norm.
The proficiency rates in Plaintiffs’ schools hover near zero in nearly all subject areas.” (Id. at #7
(emphasis omitted); see also id. at #62 (“[L]iteracy instruction provided in Plaintiffs’ schools is
so wholly insufficient that ninety percent or more of the students are unable to meet state
proficiency standards.”).) And looking beyond Michigan, Detroit’s schools “ranked last in
reading and math proficiency among all big-city school districts.” (Id. at #47.)
 Nos. 18-1855/1871                   Gary B., et al. v. Whitmer, et al.                    Page 12


       The     numbers     from      Plaintiffs’   individual    schools   demonstrate   significant
underperformance compared to state educational standards. Looking first to elementary school
students, at Hamilton, just 4.2% of third-graders scored “proficient or above” in the state’s
English assessment, compared to 46.0% of third-graders statewide. (Id. at #8.) Similarly, at
Experiencia, only 9.5% of third-graders scored as proficient. Other grade levels have even worse
numbers, including zero or near-zero proficiency rates.

       Turning to Plaintiffs’ high schools, at Cody MCH, 12.5% of eleventh-graders scored as
proficient in English, compared to 49.2% statewide.             And at Osborn MST, only 1.8% of
eleventh-graders were proficient. In other subject areas, proficiency numbers were even lower.
Additionally, results from the ACT college-admissions test reveal that students in Plaintiffs’
schools dramatically underperform the rest of the state, with between 12.5% and 0% achieving
“college ready” scores. (Id. at #71–72.)

       Plaintiffs argue that these data translate into significantly reduced literacy skills in their
schools, in which students “struggle to write proper paragraphs or even complete sentences.”
(Id. at #7.) For example, in their elementary schools, Plaintiffs allege that many third-grade
students have a vocabulary of only “a couple hundred words,” are still learning handwriting, and
that some “cannot even sound out letters.” (Id. at #8; accord id. at #77–79.)

       These issues persisted at Plaintiffs’ high schools as well:

       At Cody MCH, the ninth-grade English-Language Arts teacher spent a good part
       of the year reading, paragraph by paragraph, a novel with a third-grade reading
       level, because no more lexically advanced novel would have been readable by his
       students. When the class was asked to read the book aloud in class, a number of
       students experienced enormous difficulty reading monosyllabic words. Similarly,
       at Experiencia, the ninth and tenth grade class was assigned a book with a fourth-
       grade reading level, because the students lacked the literacy skills to access more
       complex texts and because they were the only books available. At Osborn
       MST, . . . [a] number of the students struggled to sound out basic words when
       they read aloud in class, and one student asked her classmate how to spell the
       word “the.”

(Id. at #9–10; accord id. at #79.)
 Nos. 18-1855/1871                        Gary B., et al. v. Whitmer, et al.                     Page 13


       Looking to national-level data, Detroit schools average “2.3 grade levels below their
actual grade level in basic reading proficiency.                 Because Plaintiffs’ schools are among the
poorest performing schools in Detroit, this means that students in Plaintiffs’ schools are
performing far lower.” (Id. at #72 (emphasis omitted).) Plaintiffs allege that these issues also
cause “high drop-out and low college attainment rates” within their schools. (Id. at # 27; accord
id. at #73–76.)

       While literacy is the crux of Plaintiffs’ complaint, they also note that the failure of their
schools is uniform across “nearly all subject areas.” (Id. at #7.) “[B]ecause the rest of the
curriculum assumes a level of literacy that the students do not attain, they are also unable to learn
State-mandated content in all other subject areas.” (Id. at #7–8.) Of Plaintiffs’ high schools that
remain open, each of their eleventh-grade classes scored “0% proficiency in at least one of Math,
Science, or Social Studies.” (Id. at #10 (emphasis omitted).)

       D. The District Court’s Opinion and Order

       On September 13, 2016, Plaintiffs filed their complaint in the Eastern District of
Michigan.       They alleged three causes of action at issue in this appeal: (1) denial of their
“fundamental right of access to literacy,” violating both the substantive due process and equal
protection requirements of the Fourteenth Amendment; (2) violation of the Equal Protection
Clause due to race-based discrimination; and (3) a claim for declaratory relief based on these
other causes of action. (Compl., R. 1 at PageID #126–30.)6

       Defendants moved to dismiss. First, while not expressly phrased in terms of mootness,
Defendants argued that they no longer control Plaintiffs’ schools, and so cannot be sued for those
schools’ conditions. Defendants also claimed that the Eleventh Amendment barred Plaintiffs’
requested relief on sovereign-immunity grounds.

       Turning to the merits, Defendants argued that there is no fundamental right to access to
literacy, calling it “a mere proxy for a right to education, which has long been rejected as a
fundamental right.” (Mot. to Dismiss, R. 60 at PageID #519–27.) And since there is no such


       6
           Plaintiffs voluntarily abandoned their other two causes of action.
 Nos. 18-1855/1871                  Gary B., et al. v. Whitmer, et al.                        Page 14


right, any equal protection claim not based on a protected class must be reviewed under the
rational-basis standard, a review that Defendants argued would show that the claim fails under
the Supreme Court’s prior education cases. Finally, Defendants said that Plaintiffs failed to
plead a race-based equal protection claim because the conditions they complain of “equally
affect all students within the same schools regardless of race.” (Id. at #532–35.)

        While the district court ultimately granted Defendants’ motion, Gary B., 329 F. Supp. 3d
at 369, how it came to that conclusion is important on appeal. Before reaching the merits of
Plaintiffs’ complaint, the district court first addressed Defendants’ argument that they did not
operate Plaintiffs’ schools and so were the wrong parties to sue. Id. at 349. The court rejected
this view, finding that Plaintiffs had “adequately pled that state actors effectively control the
schools, at least in part, and are therefore proper parties.” Id. at 354. The court also rejected
Defendants’ Eleventh Amendment argument, finding that Plaintiffs sought prospective injunctive
relief, and therefore could sue state officers in their official capacities. Id. at 356–57.

        Plaintiffs fared worse on the merits. Turning first to their due process claims, the court
noted that “a case like this one could be argued on either positive- or negative-right theories.”
Id. at 364.    Negative rights, in this view, are freedoms from government intervention or
intrusion; positive rights, by contrast, entail affirmative obligations that the state must afford its
citizens. “But the relief sought [was] exclusively positive in nature,” and so the district court
only considered the due process claim in terms of whether access to literacy is a fundamental
right. Id. at 364–65. And on that point, noting federal courts’ “reticence to find positive rights
[even] to unquestionably important necessities of life,” the court held there was no such
fundamental right. Id. at 365–66.

        On the equal protection claim, the court first found that while Plaintiffs attempted to
compare their education to that provided by other schools throughout the State of Michigan, this
was not the right comparison. Id. at 367.    According to the court, because schools like
Plaintiffs’—those under emergency management or experiencing other state interventions—were
in a different position from other schools, only schools undergoing state interventions could
serve as comparators in assessing their equal protection claims. Id. Using that framework, the
district court rejected Plaintiffs’ race-based equal protection claim, finding that the complaint
 Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                     Page 15


failed to allege “any instance where Defendants intervened in a school with a different racial
makeup and treated that school disparately.” Id. at 367–68. Left with only rational basis review,
the court found that Plaintiffs had failed to allege any specific, irrational actions taken by
Defendants, holding that Plaintiffs could not use the conditions in their schools alone to dispel
the presumption of rationality. Id. at 368. Accordingly, the district court dismissed Plaintiffs’
complaint in its entirety with prejudice. Id. at 369.

       E. The Parties’ Arguments on Appeal

       On appeal, both sides argue that the district court erred (though Defendants of course
believe the ultimate outcome was correct). Plaintiffs say that the court was wrong in finding
there is no fundamental right to access to literacy, and thus the district court should not have
dismissed their due process claim. They also argue that the court should have considered a
negative-rights version of their due process theory, under which Defendants violated their right
to liberty by compelling them to attend “schools in name only” that fail to provide even a
minimal education. (Pls.’ Br. at 36–43.)

       On equal protection, while not addressing their race-based claims, Plaintiffs say that
because Defendants control the entire statewide education system, other schools throughout the
state are proper comparators. When viewed against these statewide comparators, Plaintiffs say
their schools are so much worse that Defendants’ actions violate the Equal Protection Clause
under any level of scrutiny.

       For Defendants’ part, they begin by reiterating that they do not control Plaintiffs’ schools,
and so are not proper defendants in this case. They now raise this argument under the guise of
mootness, contending that changes in state law and practice have removed their day-to-day
control over education in Detroit. As a result, they also argue that any remaining claims are for
retroactive rather than prospective relief, and so are barred by the Eleventh Amendment.

       Following this section of their brief, which was styled “Argument for All Defendants”
(Defs.’ Br. at 26), Defendants seem to part ways. Most of the defendants say that because
Plaintiffs’ claims are moot, they will not argue against their merits on appeal. (Id. at 25.) But
two of the defendants proceed in a further section titled “Argument of Michigan Board of
 Nos. 18-1855/1871                       Gary B., et al. v. Whitmer, et al.                                Page 16


Education Members Tom McMillin and Nikki Snyder Only.” (Id. at 36; accord id. at 25.) This
section contains Defendants’ arguments on the merits of Plaintiffs’ constitutional theories, in
which they say the district court correctly dismissed Plaintiffs’ claims.7

         These issues are now before the Court.

                                               II. DISCUSSION

         A. Standard of Review

         We review a district court’s grant of a motion to dismiss de novo. E.g., Majestic Bldg.
Maint., Inc. v. Huntington Bancshares, Inc., 864 F.3d 455, 458 (6th Cir. 2017). A motion to
dismiss is properly granted if the plaintiff has “fail[ed] to state a claim upon which relief can be
granted.” Fed R. Civ. P. 12(b)(6).

         The reviewing court must accept the factual allegations in the complaint as true and
construe the complaint in the light most favorable to the plaintiff. E.g., Hill v. Blue Cross
& Blue Shield of Mich., 409 F.3d 710, 716 (6th Cir. 2005). But we may affirm the district
court’s dismissal of the plaintiff’s claims on any grounds present in the record, including grounds
not relied upon by the district court. E.g., Long v. Insight Commc’ns of Cent. Ohio, LLC,
804 F.3d 791, 794 (6th Cir. 2015); In re Comshare, Inc. Sec. Litig., 183 F.3d 542, 547–48 (6th
Cir. 1999).

         To survive a motion to dismiss, the plaintiff must allege facts that are sufficient “to state
a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

         7
            It is unclear how McMillin and Snyder have the authority to pursue separate arguments on their own
behalf. Both are members of a collegial body—the state board of education—and were sued in their official
capacities. In such a case, it is the decision of the body itself, not its individual members, that governs the conduct
of litigation. See, e.g., Bender v. Williamsport Area Sch. Dist., 475 U.S. 534, 543–45 (1986) (holding that a school
board member sued in his official capacity was bound by the board’s litigation decisions and could not file his own
notice of appeal); Smuck v. Hobson, 408 F.2d 175, 177–78 (D.C. Cir. 1969) (en banc) (plurality opinion) (finding
that because a board of education’s “decisions are made by vote as a collective whole,” an individual member “has
no appealable interest” contrary to a majority vote taken by the board).
         But since the remaining defendants have not objected to McMillin’s and Snyder’s arguments, and indeed
have included them in their brief (albeit separately labeled), we consider these arguments to be made on behalf of all
defendants and refer to them in this manner below. This seems particularly appropriate because the board as a
whole (along with the other state officers) is the master of how this litigation is defended, and thus can decide which
arguments to pursue in its briefs and whether and to what extent it should further press this appeal.
 Nos. 18-1855/1871                Gary B., et al. v. Whitmer, et al.                     Page 17


(2007). “A claim has facial plausibility when the plaintiff pleads factual content that allows the
court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “Threadbare recitals of the elements of a cause of
action, supported by mere conclusory statements, do not suffice.” Id.

         The determination to dismiss with prejudice, as opposed to without, is reviewed under an
abuse of discretion standard. E.g., United States ex rel. Bledsoe v. Cmty. Health Sys., Inc.,
342 F.3d 634, 644 (6th Cir. 2003); Craighead v. E.F. Hutton & Co., 899 F.2d 485, 495 (6th Cir.
1990).

         B. Mootness and Sovereign Immunity

         At the outset, Defendants say that there is no need to reach the merits of this appeal,
because Plaintiffs sued the wrong people. This is because, in the past several years, Defendants
have shifted the administration of Plaintiffs’ schools back to local officials, and so any
complaints about the conditions in these schools must instead be addressed to the local school
board.    Defendants also argue that since they no longer control the day-to-day events at
Plaintiffs’ schools, any suit against them would have to be for retroactive monetary relief, and so
would run afoul of the Eleventh Amendment’s grant of sovereign immunity. The district court
found against Defendants on each of these points. Gary B., 329 F. Supp. 3d at 354, 357.

         While the Eleventh Amendment generally prohibits lawsuits against states in federal
court, under Ex parte Young, 209 U.S. 123, 155–56 (1908), a plaintiff can sue state officers to
enjoin an unconstitutional state policy. When challenging a state policy, the officer sued must
“have some connection” with the policy’s enforcement or execution. Id. at 157. Even when a
function is administered on a day-to-day level by local officials, a state officer’s supervisory
authority can still make her a proper defendant under Ex parte Young.             E.g., Russell v.
Lundergan-Grimes, 784 F.3d 1037, 1048–49 (6th Cir. 2015). So long as the named defendants
are “actively involved” with the challenged conduct, they can be sued for injunctive relief
without implicating the Eleventh Amendment. Id.; accord Doe v. DeWine, 910 F.3d 842, 848–
49 (6th Cir. 2018).
 Nos. 18-1855/1871                       Gary B., et al. v. Whitmer, et al.                                 Page 18


         By arguing that the day-to-day management of Plaintiffs’ schools has been returned to
DPSCD, Defendants misconstrue Plaintiffs’ central claim in this case, which is that the state—as
the primary authority for public schools in Michigan—has failed to provide them with a basic
minimum education. While their complaint also discusses Defendants’ prior, more extensive
interventions into Detroit’s schools, the gravamen of Plaintiffs’ argument is that the state, by
virtue of its supervisory authority over all public education in Michigan, has a responsibility to
ensure that each school it oversees at least provides access to literacy.

         This Court has previously rejected an argument that is analogous to Defendants’ here:

         The Secretary [of State] and Governor also maintain that they are not proper
         parties to this action in that any alleged errors were the fault of local [boards of
         election] rather than high-level state officials. The district court properly rejected
         this argument. The Secretary of State of Ohio is the state’s chief election
         officer ex officio. The Governor of Ohio is the state’s chief executive officer.
         Both officials have the authority to control the [boards of election] and are proper
         parties here.

League of Women Voters of Ohio v. Brunner, 548 F.3d 463, 475 n.16 (6th Cir. 2008) (citations
omitted); see also, e.g., Doe v. DeWine, 910 F.3d at 848–49; Russell, 784 F.3d at 1048–49.

         This logic applies here too. The state board of education has “[l]eadership and general
supervision over all public education.” Mich. Const. art. VIII, § 3. The superintendent executes
the board’s policies and is the chief education officer of Michigan. Id. The governor is the chief
executive officer. Id. art. V, § 1. And while the state has delegated much of the management of
individual school districts and schools to local authorities, these remain “under the ultimate and
immediate control of the state and its agents.” Parochiaid, 566 N.W.2d at 216.8




         8
           Although the changes highlighted by Defendants do not alter this general relationship between the state
and its subordinate school districts, they may affect whether certain individual defendants should remain in this case.
For example, the SRO appears to have been eliminated in June 2019. While the parties did not raise this issue
directly with respect to individual officers, they could do so following remand in the district court. See, e.g., Chisom
v. Jindal, 890 F. Supp. 2d 696, 728 (E.D. La. 2012) (approving the voluntary dismissal of an official-capacity
defendant after the office in question was eliminated); see also, e.g., Will v. Mich. Dep’t of State Police, 491 U.S.
58, 71 (1989) (“[A] suit against a state official in his or her official capacity is not a suit against the official but
rather is a suit against the official’s office.”).
 Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                        Page 19


       Furthermore, any remedy that the district court could order would almost certainly
implicate Defendants, who have policymaking and financial responsibility for the statewide
education system. The rule advocated by Defendants could create a liability catch-22, in which
Plaintiffs are forced to instead seek injunctive relief against local officials, only to be told that
the resources they need can only come from the state. In Futernick v. Sumpter Township,
78 F.3d 1051, 1055 n.5 (6th Cir. 1996), abrogated on other grounds by Village of Willowbrook v.
Olech, 528 U.S. 562 (2000) (per curiam), we rejected a similar argument on these grounds:

       The [defendants] also argue that only the officer with immediate control over the
       challenged act or omission is amenable to § 1983. We find this claim ridiculous.
       Such a rule would allow a state agency to avoid, or defer, liability merely by
       transferring the defendant in a particular case, or by changing the scope of the
       defendant official’s authority. The directors of a state agency, no matter how far
       removed from the actions of agency employees, are proper parties to a suit for
       an injunction under § 1983.

       In fact, even if Plaintiffs’ claims were limited to the state’s direct intervention in Detroit’s
schools, Defendants’ recent transfer of day-to-day management to DPSCD would still not
require dismissal. “A defendant’s ‘voluntary cessation of a challenged practice’ does not moot a
case. Rather, voluntary conduct moots a case only in the rare instance where ‘subsequent events
made it absolutely clear that the allegedly wrongful behavior could not reasonably be expected to
recur.’” League of Women Voters, 548 F.3d at 473 (citations omitted) (first quoting Ammex, Inc.
v. Cox, 351 F.3d 697, 704 (6th Cir. 2003); and then quoting Akers v. McGinnis, 352 F.3d 1030,
1035 (6th Cir. 2003)).      Given Defendants’ repeated interventions in and changes to the
governance structure of Detroit’s education system, there is no assurance that Defendants will
not again inject themselves into the administration of Plaintiffs’ schools, nor do they attempt to
make such a commitment in their brief.            Despite the greater consideration afforded to
government officials’ cessation of allegedly unlawful conduct, e.g., Ammex, 351 F.3d at 705;
Mosley v. Hairston, 920 F.2d 409, 415 (6th Cir. 1990), there is no basis to believe this change is
a permanent one.

       Finally, Defendants’ argument that this lawsuit is really an attempt to seek payment for
past harms, and so is barred by the Eleventh Amendment, misstates both Plaintiffs’ requested
remedy and the law. As Defendants themselves repeatedly argue, Plaintiffs are requesting
 Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                       Page 20


affirmative injunctive relief to improve the conditions in their schools. Such an injunction “fits
squarely within the prospective-compliance exception” to the Eleventh Amendment, even if
funds from the state treasury are needed to carry it out. Milliken v. Bradley, 433 U.S. 267, 289
(1977); see also id. at 288–90 (affirming an order requiring Michigan state officers to fund
remedial education measures). The cases cited by Defendants all involved cash payments to
claimants for previously incurred liabilities, see Fla. Ass’n of Rehab. Facilities, Inc. v. Fla. Dep’t
of Health & Rehab. Servs., 225 F.3d 1208, 1220 (11th Cir. 2000) (“If the prospective relief
sought is ‘measured in terms of a monetary loss resulting from a past breach of a legal duty,’ it is
the functional equivalent of money damages and Ex parte Young does not apply.” (quoting
Edelman v. Jordan, 415 U.S. 651, 668 (1974))), and so are completely inapplicable to this case.

       In sum, it is evident from the Michigan Constitution and statutes, as well as its prior
interventions in the school system, that the state retains significant authority over Detroit’s public
schools. Accordingly, its officers are proper defendants in this case under Ex parte Young, and
the transfer of some control back to local officials does not render this lawsuit moot.

       C. Plaintiffs’ Equal Protection Claim

       Faced now with the merits of Plaintiffs’ complaint, we turn first to their equal protection
claim. The crux of this claim is that Defendants discriminated against Plaintiffs by failing to
provide the same access to literacy they give to other Michigan students. Thus, even if there is
no fundamental right to a basic minimum education, Defendants—by choosing to provide a basic
education to some students but not to others—have still violated Plaintiffs’ constitutional rights.
There is some debate over what level of scrutiny applies when a discrete group is denied access
to education.    Plaintiffs argue that under Plyler v. Doe, 457 U.S. 202 (1982), a form of
heightened scrutiny applies in such cases, see id. at 230 (“If the State is to deny a discrete group
of innocent children the free public education that it offers to other children residing within its
borders, that denial must be justified by a showing that it furthers some substantial state
interest.”). They also contend that even if this heightened scrutiny did not apply, there could be
no rational justification for denying Plaintiffs an adequate education while providing one to other
students throughout the state.
 Nos. 18-1855/1871                    Gary B., et al. v. Whitmer, et al.                           Page 21


        But a review of Plaintiffs’ complaint shows they have not adequately pleaded an equal
protection claim, regardless of the level of scrutiny. This is because their complaint, while
reflecting the awful conditions faced in Plaintiffs’ schools, has not alleged any disparity in the
state’s allocation of resources between their schools and others. Nor do Plaintiffs attack any
specific decision or policy implemented by Defendants that treats their schools differently from
others in the state. Thus, because Plaintiffs have not identified a governmental action or policy
that discriminates against them, the district court was correct to dismiss this claim.

                1. Equal Protection Framework

        “When a state distributes benefits unequally, the distinctions it makes are subject to
scrutiny under the Equal Protection Clause of the Fourteenth Amendment.” Zobel v. Williams,
457 U.S. 55, 60 (1982). At its core, the Clause says that “all persons similarly situated should be
treated alike.” City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985). Thus,
plaintiffs alleging an equal protection claim have to make two showings: first, that the
defendants treated them differently from other similarly situated persons, and second, that this
difference in treatment is not supported by a sufficiently strong governmental interest. E.g., id.
at 439–40; Jolivette v. Husted, 694 F.3d 760, 771 (6th Cir. 2012); Ctr. for Bio-Ethical Reform,
Inc. v. Napolitano, 648 F.3d 365, 379 (6th Cir. 2011); Scarbrough v. Morgan Cty. Bd. of Educ.,
470 F.3d 250, 260 (6th Cir. 2006).

        Much of the Supreme Court’s equal protection case law concerns the second part of this
test, and specifically how strong the governmental interest must be.                   For example, if a
government policy discriminates based on race or another immutable, protected characteristic,
the Court applies “strict scrutiny” and will uphold the policy only if it furthers a “compelling
state interest” and is narrowly tailored in doing so. Cleburne, 473 U.S. at 440; accord, e.g.,
Grutter v. Bollinger, 539 U.S. 306, 326 (2003); see also, e.g., Zablocki v. Redhail, 434 U.S. 374,
388 (1978) (also applying strict scrutiny “[w]hen a statutory classification significantly interferes
with the exercise of a fundamental right”).9



        9
         Classifications based on gender are reviewed under “intermediate scrutiny,” in which the challenged
policy “must serve important governmental objectives and must be substantially related to achievement of those
 Nos. 18-1855/1871                       Gary B., et al. v. Whitmer, et al.                                 Page 22


         On the other hand, if the policy does not concern a protected class, “rational basis”
review is used, and the policy will be sustained if it “is rationally related to a legitimate state
interest.” Cleburne, 473 U.S. at 440. This rational basis standard is extremely forgiving. The
challenged action is presumed to be constitutional, and the burden is on Plaintiffs to negate
“every conceivable basis” that might support it. Heller v. Doe ex rel. Doe, 509 U.S. 312, 320
(1993) (quoting Lehnhausen v. Lake Shore Auto Parts Co., 410 U.S. 356, 364 (1973)). Further,
“[w]hen social or economic legislation is at issue, the Equal Protection Clause allows the States
wide latitude.” Cleburne, 473 U.S. at 440.

         Plyler v. Doe throws a wrench in this. In Plyler—discussed more extensively later,
see infra Part II.E.2—the Supreme Court faced a Texas policy that required undocumented
children to pay tuition before they could attend public school, 457 U.S. at 205–06, 206 n.2.
In assessing the plaintiffs’ equal protection challenge, the court noted that “[u]ndocumented
aliens cannot be treated as a suspect class,” and that education as a general matter is not a
fundamental right. Id. at 223. And so, rational basis must apply.

         But the Court went on:

         [M]ore is involved in these cases than the abstract question whether [the
         challenged policy] discriminates against a suspect class, or whether education is a
         fundamental right. [The policy] imposes a lifetime hardship on a discrete class of
         children not accountable for their disabling status. The stigma of illiteracy will
         mark them for the rest of their lives. By denying these children a basic education,
         we deny them the ability to live within the structure of our civic institutions, and
         foreclose any realistic possibility that they will contribute in even the smallest
         way to the progress of our Nation. In determining the rationality of [the policy],
         we may appropriately take into account its costs to the Nation and to the
         innocent children who are its victims. In light of these countervailing costs, the
         discrimination contained in [Texas’s policy] can hardly be considered rational
         unless it furthers some substantial goal of the State.




objectives.” Craig v. Boren, 429 U.S. 190, 197 (1976); see also, e.g., Plyler, 457 U.S. at 217–18, 218 n.16
(discussing the application of intermediate scrutiny to classifications that, “while not facially invidious, nonetheless
give rise to recurring constitutional difficulties”).
 Nos. 18-1855/1871                       Gary B., et al. v. Whitmer, et al.                                 Page 23
Id. at 223–24 (emphasis added). Thus, while still couched in rational basis review, the Plyler
court held that when a discrete group of children is denied a basic public education, such a policy
can survive only if “if furthers some substantial state interest.” Id. at 223–24, 230.10

                  2. Application to Plaintiffs’ Claims

         As noted above, to state an equal protection claim, a plaintiff must allege both a
difference in treatment from others and that this difference cannot be supported by a sufficiently
important governmental interest. E.g., Ctr. For Bio-Ethical Reform, 648 F.3d at 379. But the
current version of Plaintiffs’ complaint fails to demonstrate disparate treatment, because it
focuses on school conditions and inadequately alleges state policies or actions that caused those
conditions within Plaintiffs’ schools and not in others.                    Plaintiffs’ allegations thus fail to
highlight any difference in treatment that suggests the state discriminated against them, and so
they have failed to adequately allege that “the government treated [Plaintiffs] disparately as
compared to similarly situated persons.” Jolivette, 694 F.3d at 771 (quoting Ctr. For Bio-Ethical
Reform, 648 F.3d at 379); see also, e.g., Scarbrough, 470 F.3d at 260 (“The threshold element of
an equal protection claim is disparate treatment . . . .”).

         The primary comparison Plaintiffs allege between their own schools and others in the
state is that Plaintiffs’ schools face significantly worse “performance data,” which is based on
state proficiency tests in several subject matter areas. (Compl., R. 1 at PageID #65–76.) For
example, Plaintiffs allege that in their schools, low-single-digit percentages of students are rated
as “proficient or above” in English, compared to a state average in the mid-to-high forties. (Id. at
#8–10, #65–69.) The same is true for several other subject matter areas, with some schools
scoring as low as 0% proficient in certain areas.



         10
           In a later case, the Supreme Court may have attempted to limit this holding. See Kadrmas v. Dickinson
Pub. Sch., 487 U.S. 450, 459 (1988) (“We have not extended [Plyler’s] holding beyond the ‘unique circumstances’
that provoked its ‘unique confluence of theories and rationales.’” (citation omitted) (first quoting Plyler, 457 U.S. at
239 (Powell, J., concurring); and then quoting Plyler, 457 U.S. at 243 (Burger, C.J., dissenting))); see also Justin
Driver, The Schoolhouse Gate: Public Education, the Supreme Court, and the Battle for the American Mind 360–61
(2018). But it is unclear why the “unique circumstances” of Plyler would be limited to the immigration context, as
opposed to any case in which a discrete group of children—though not a protected class—is denied a basic
education.
 Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                       Page 24


        But the Constitution cannot guarantee educational outcomes, and while performance
outcome data provides some insight into access to education, the differences in these numbers
are not supported by additional allegations suggesting, for example, that Defendants provided
different levels of financial resources to other schools across the state. Plaintiffs’ articulation of
the state action being challenged is necessary to assess that action’s rationality, see, e.g.,
San Antonio Indep. Sch. Dist. v. Rodriguez, 411 U.S. 1, 44–55 (1973), and to determine whether
attendees of Plaintiffs’ schools are in fact a “discrete group” being denied a basic education
when compared to the rest of the state, see Plyler, 457 U.S. at 223–34, 230.

        Plaintiffs also suggest that the conditions faced in their schools are different from those in
other schools throughout Michigan, particularly those in “schools serving predominantly white,
affluent student populations.” (Compl., R. 1 at PageID #4–5.) But while Plaintiffs extensively
describe the conditions found in their own schools, they include almost no allegations regarding
these comparator schools or what Defendants did differently with respect to them. Similarly,
while Plaintiffs’ brief claims that Defendants “operate a system in which most schools
do provide access to literacy, and some do not” (Pls.’ Br. at 52), their complaint does not
adequately allege how the successful schools are operated or how Defendants treated them
differently.

        Nor do Plaintiffs sufficiently point to policies implemented or enforced by Defendants,
other than school assignments, that separate students into discrete groups and deprive one or
more of them of a basic minimum education. One policy discussed in the complaint might,
standing alone, implicate equal protection—it concerns the provision allowing the hiring of
“noncertificated, nonendorsed teacher[s]” only in the Detroit school district. (Compl., R. 1 at
PageID #59–60, #106.) But without tying any disparity to a specific policy or action taken by
Defendants that caused differences in school resources or conditions, we cannot assess whether
that action or policy furthers a sufficient governmental objective.

        Plaintiffs largely fault the district court’s decision for using the wrong comparator in
assessing their claim of disparate treatment. In its opinion, the district court correctly noted that
“Plaintiffs have not challenged a statewide funding scheme, a specific statute, or any particular
decisions by Defendants applicable to all Michigan schools.” Gary B., 329 F. Supp. 3d at 367.
 Nos. 18-1855/1871                        Gary B., et al. v. Whitmer, et al.                                 Page 25


Thus, the district court reasoned that Plaintiffs’ complaint had to be based on Defendants’
specific interventions in Detroit schools, and so the appropriate comparators were “other
Michigan schools that have come under the control of emergency managers” or were otherwise
taken over by the state. Id. But Plaintiffs argue that this misconstrues their claim, which is
based on Defendants’ management of the state education system as a whole: “While the State
has ensured adequate resources and properly certificated teachers in other schools sufficient to
provide students with access to literacy, it has made no such provision for Plaintiffs’ schools—
instead allowing those schools to deteriorate to the point of providing no meaningful education at
all.” (Pls.’ Br. at 49.)

         This point is well taken. If Plaintiffs’ argument is that the state has supervisory authority
over the Michigan public school system, and that every other school (or almost every other
school) in this system is given the resources needed to provide access to literacy, but theirs is
not, it is hard to see why only schools that experienced more direct state interventions are the
correct comparators.11 But as discussed above, Plaintiffs have not identified which state policy
or action they are challenging as discriminatory, regardless of what comparator is used. Without
this threshold allegation, their equal protection claim cannot survive.

         While Plaintiffs’ complaint also lists a cause of action for race-based discrimination, in
their brief on appeal, the only discussion of race in the equal protection context is the statement
that Plaintiffs are “a group of almost entirely low-income children of color.” (Pls.’ Br. at 45.)
Nor do Plaintiffs argue in this Court that strict scrutiny should apply due to any race-based
classification. Thus, they have abandoned this theory on appeal. E.g., In re Darvocet, Darvon,
and Propoxyphene Prods. Liab. Litig., 756 F.3d 917, 936 n.6 (6th Cir. 2014); Risch v. Royal Oak
Police Dep’t, 581 F.3d 383, 390 (6th Cir. 2009).

         Nor have Plaintiffs adequately pleaded disparate treatment based on race.                             In their
complaint, Plaintiffs claim to be “a discrete class—nearly all children of color and low-income—
who have been excluded from the access to literacy that public education provides to other

         11
           This statewide approach may open itself to statewide justifications by Defendants, though. See, e.g.,
Rodriguez, 411 U.S. at 44–55 (upholding Texas’s school-funding regime as justified by local autonomy concerns,
despite uneven results). That said, there is no need to address the viability of such a claim in the first instance here.
 Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                        Page 26


students in the State of Michigan.” (Compl., R. 1 at PageID #18.) Plaintiffs further note that the
students at their schools are all over 95% people of color (over 97% African American in four
cases, and 64.2% Latino and 31.1% African American in the fifth), and that the vast majority are
entitled to free or reduced-price lunch (a proxy for their socioeconomic status). But they fail to
make any specific allegations showing Defendants’ different treatment of predominantly white
schools; conclusory statements that merely allude to race-based discrimination are not sufficient.
(See, e.g., id. at #53 (“The State’s period of control has been marked by decisions affecting the
education of minority children that would never be permitted in predominantly white school
districts.”).)

        This is not to say it is impossible for Plaintiffs to allege an equal protection claim in this
case. After all, Plyler said that, “[i]f the State is to deny a discrete group of innocent children the
free public education that it offers to other children residing within its borders, that denial must
be justified by a showing that it furthers some substantial state interest.” 457 U.S. at 230. It also
implied that a “basic education” is the standard at issue, id. at 223, and so a state action that
results in the provision of a not-even-basic education could be subject to the same increased
scrutiny.    To state such a claim, Plaintiffs must identify the actions taken or policies
implemented by Defendants that treated their schools differently from others in the state and
caused the disparities at issue in this case. Since the current version of their complaint fails to do
this, the dismissal of Plaintiffs’ equal protection claims must be affirmed.

                 3. Leave to Amend

        Finally, Plaintiffs argue that even if this Court does not revive their equal protection
claim, the district court still erred by dismissing their complaint with prejudice and not giving
them leave to amend. This is because, if given the chance, Plaintiffs “could have identified
further ‘concrete examples’” needed to support their claims, and so an amendment would not
have been futile. (Pls.’ Br. at 57.)

        But in this circuit, at least for represented parties, “a district court does not abuse its
discretion in failing to grant a party leave to amend where such leave is not sought.” Sinay v.
Lamson & Sessions Co., 948 F.2d 1037, 1041–42 (6th Cir. 1991). While Plaintiffs asked for
 Nos. 18-1855/1871                Gary B., et al. v. Whitmer, et al.                     Page 27


leave to amend to their complaint if the district court found that “local school officials are
necessary defendants in this lawsuit” (Opp’n, R. 64 at PageID #1454 n.22), the district court
dismissed Plaintiffs’ complaint on other grounds. Nor did Plaintiffs ask to reopen the judgment
or otherwise seek leave to amend after the district court’s decision. See, e.g., Benzon v. Morgan
Stanley Distribs., Inc., 420 F.3d 598, 613 (6th Cir. 2005).

        After this case is remanded, however, the district court itself could grant leave to amend
following a proper request by Plaintiffs. Under the governing rule, leave to amend should be
“freely give[n] . . . when justice so requires.” Fed. R. Civ. P. 15(a)(2); see also, e.g., Benzon,
420 F.3d at 613 (discussing the factors considered in deciding motions to amend); Morse v.
McWhorter, 290 F.3d 795, 799–800 (6th Cir. 2002) (same). And of course, the question of
whether any such amendment is proper must be guided by this Court’s opinion. See, e.g., Rose
v. Hartford Underwriters Ins. Co., 203 F.3d 417, 420 (6th Cir. 2000) (“A proposed amendment
is futile if the amendment could not withstand a Rule 12(b)(6) motion to dismiss.”).

       D. Plaintiffs’ Compulsory Attendance Claim

       Plaintiffs next argue that the district court erred by considering their due process claim
only through the lens of a fundamental right, since their complaint also raises a “negative rights”
argument. (Pls.’ Br. at 36–43.) Under this theory, Plaintiffs argue that a central element of their
due process rights—the right to freedom of movement and freedom from state custody—is
restricted by the state’s compulsory education law, which forces them to attend their schools.
While this restraint would be allowed if the state, in return, provided them with an adequate
education, Plaintiffs argue that by detaining them at “schools in name only,” the state has failed
to meet this burden, rendering the detention arbitrary and violating their substantive due process
rights. (Id.) The district court declined to address this theory, saying that Plaintiffs’ complaint
“points exclusively to a positive-right argument.” Gary B., 329 F. Supp. 3d at 364.

       The legal theory behind this claim appears to have strong support in the law. It seems
beyond debate that confining students to a “school” that provides no education at all would be an
arbitrary detention, prohibited by the common law’s understanding of due process tracing back
to the Magna Carta. See, e.g., Jennings v. Rodriguez, 138 S. Ct. 830, 861 (2018) (Breyer, J.,
 Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                      Page 28


dissenting). But as things presently stand, the district court was correct to dismiss this claim:
Plaintiffs’ complaint does not provide notice that they were pursuing a claim based on
Michigan’s compulsory attendance requirement and fails to allege sufficient facts for the Court
to address its plausibility. We address both the governing law and Plaintiffs’ complaint below.

                 1. Substantive Due Process and Compulsory Attendance

       The main case Plaintiffs rely on to support their compulsory attendance theory is
Youngberg v. Romeo, 457 U.S. 307 (1982). In Youngberg, a thirty-three-year-old man with
severe intellectual disability was deemed unable to care for himself and involuntarily committed
to a state facility. Id. at 309–10. After a series of injuries and physical restraints imposed during
his commitment, Romeo sued under the Fourteenth Amendment, arguing that that the state failed
to protect his liberty interests in “safety, freedom of movement, and training within the
institution.” Id. at 310–11, 314–15.

       First discussing his safety claim, the Court “noted that the right to personal security
constitutes a ‘historic liberty interest’ protected substantively by the Due Process Clause.” Id. at
315 (quoting Ingraham v. Wright, 430 U.S. 651, 673 (1977)). Similarly, the Court found that
“[l]iberty from bodily restraint always has been recognized as the core of the liberty protected by
the Due Process Clause from arbitrary governmental action.” Id. at 316 (alteration in original)
(quoting Greenholtz v. Neb. Penal Inmates, 442 U.S. 1, 18 (1979) (Powell, J., concurring in part
and dissenting in part)).

       Romeo’s last claim proved to be more complicated. He conceded that, because of the
severity of his disability, no amount of training would make it possible for him to be released.
Id. at 317. That said, Romeo still argued he was entitled to training that would reduce his
aggression, thereby increasing his safety and decreasing the need for restraint within the facility.
Id. at 317–18.

       In addressing his claims, the Court noted that while Romeo retained “liberty interests in
safety and freedom from bodily restraint,” these interests were not absolute. Id. at 319–20. For
example, the facility would be entitled to restrain the movement of residents to protect their
safety and the safety of others. Id. at 320. “The question then is not simply whether a liberty
 Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                      Page 29


interest has been infringed but whether the extent or nature of the restraint . . . is such as to
violate due process.” Id. In answering this question, the Court balances “the individual’s
interest in liberty against the State’s asserted reasons for restraining individual liberty.” Id.
Applying this principle to Romeo’s claim, the Court held that he was entitled to improved safety,
lesser restraint, and appropriate training, but that in shaping this remedy on remand, the trial
court should afford significant deference to the professionals responsible for Romeo’s care. Id.
at 321–25.

       Other cases indicate that this balancing principle is the crux of any due process analysis
where the state restrains core liberty interests like freedom of movement. For example, in
Cruzan—a case about the right to refuse life-saving medical care—the Supreme Court reiterated
that “whether [a plaintiff’s] constitutional rights have been violated must be determined by
balancing his liberty interests against the relevant state interests.” Cruzan ex rel. Cruzan v. Dir.,
Mo. Dep’t of Health, 497 U.S. 261, 279 (1990) (quoting Youngberg, 457 U.S. at 321). United
States v. Salerno, 481 U.S. 739, 750–51 (1987), similarly observed this balancing principle,
finding that while individuals have a “strong interest in liberty[,] . . . this right may, in
circumstances where the government’s interest is sufficiently weighty, be subordinated to the
greater needs of society.” And in Foucha v. Louisiana, 504 U.S. 71 (1992), the Court held that
“[d]ue process requires that the nature of [a] commitment bear some reasonable relation to the
purpose for which the individual is committed,” id. at 79; see also Jackson v. Indiana, 406 U.S.
715, 738 (1972) (“At the least, due process requires that the nature and duration of commitment
bear some reasonable relation to the purpose for which the individual is committed.”). While the
degree of deprivation is obviously greatest in a case like involuntary commitment, there is no
reason why this balancing principle should not apply to less-extensive restraints as well.
See Youngberg, 457 U.S. at 319–21.

       Compulsory school attendance laws are a restraint on Plaintiffs’ freedom of movement,
and thus implicate the core protections of the Due Process Clause. See, e.g., Foucha, 504 U.S. at
80; Youngberg, 457 U.S. at 316. If the state required a group of people to sit in a building for
several hours a day without any justification, such a restraint would clearly offend their right to
liberty. See, e.g., Ly v. Hansen, 351 F.3d 263, 276–77 (6th Cir. 2003) (citing Demore v. Kim,
 Nos. 18-1855/1871                       Gary B., et al. v. Whitmer, et al.                               Page 30


538 U.S. 510, 531–33 (2003) (Kennedy, J., concurring)) (noting that the Due Process Clause
prohibits arbitrary deprivations of liberty), abrogated on other grounds by Jennings, 138 S. Ct.
830; see also, e.g., Jennings, 138 S. Ct. at 861 (Breyer, J., dissenting) (“The Due Process
Clause—itself reflecting the language of the Magna Carta—prevents arbitrary detention.”); Reno
v. Flores, 507 U.S. 292, 315 (1993) (O’Connor, J., concurring) (same); cf. Meyer v. Nebraska,
262 U.S. 390, 402 (1923) (“In order to submerge the individual and develop ideal citizens,
Sparta assembled the males at seven into barracks and intrusted their subsequent education and
training to official guardians. . . . [But] it hardly will be affirmed that any Legislature [in our
country today] could impose such restrictions upon the people of a state without doing violence
to both letter and spirit of the Constitution.”). And so, if compulsory school attendance is
constitutional, it must be because the relevant state interest outweighs any deprivation of liberty.

         On the other hand, while never directly addressing this issue, the Supreme Court has
recognized that, given the important governmental interest in educating its citizens, the state
generally has the power to compel attendance at school. E.g., Wisconsin v. Yoder, 406 U.S. 205,
213 (1972); Prince v. Massachusetts, 321 U.S. 158, 166 (1944); Pierce v. Soc’y of the Sisters of
the Holy Names of Jesus & Mary, 268 U.S. 510, 534 (1925); Meyer, 262 U.S. at 402. Given this
repeated dictum, it seems clear that in most cases, a state-provided education will justify the
deprivation of liberty caused by compulsory attendance.

         Taken together, it is clear from these cases that, at least for compulsory education in a
general sense (which is the only type of schooling that the complaint concerns), there is some
level of education that justifies whatever deprivation of liberty is caused by a mandatory
attendance or schooling requirement. See, e.g., Pierce, 268 U.S. at 534; Meyer, 262 U.S. at 402.
But at the same time, forcing students to attend a “school” in which they are simply warehoused
and provided no education at all would run afoul of the Due Process Clause’s protections.12


         12
           The dissent suggests that Youngberg categorically does not apply to claims based on compulsory
attendance laws. But the cases it relies on all concern the state’s failure to protect a student within the school
environment from private harms like third-party violence or medical conditions, not whether the state’s mandatory
attendance requirement was itself permissible in the first place. See Stiles ex rel. D.S. v. Grainger County, 819 F.3d
834, 840 (6th Cir. 2016); Sargi v. Kent City Bd. of Educ., 70 F.3d 907, 910 (6th Cir. 1995). There is a difference
between the custody exception to DeShaney v. Winnebago County Department of Social Services, 489 U.S. 189,
198–200 (1989), which concerns whether the state has a duty to protect an individual in its custody against private
 Nos. 18-1855/1871                       Gary B., et al. v. Whitmer, et al.                                Page 31


Such a deprivation would bear no reasonable relationship to the state’s asserted purpose,
see, e.g., Foucha, 504 U.S. at 79, and thus would be outweighed by the individual’s interest in
liberty, see, e.g., Cruzan, 497 U.S. at 279; Salerno, 481 U.S. at 750–51; Youngberg, 457 U.S. at
320. For cases in the middle, the question is whether the state’s interest—here, the education it
provides—is enough to justify the restraint.

                  2. Application to Plaintiffs’ Complaint

         While Plaintiffs’ negative-rights claim seems to have support in the law and was argued
in their brief on appeal, it is noticeably absent from their complaint. The complaint certainly
includes the statement that Michigan has compulsory school attendance (see, e.g., Compl., R. 1
at PageID #27 (“Michigan . . . compels children to attend school full time . . . .”); id. at #43
(same)), but there is no indication that Plaintiffs are alleging that this deprivation of liberty is
unconstitutional. The closest Plaintiffs come to highlighting this claim is by saying that, since
education “is required of every child,” there is “a special relationship between the state and
children between the ages of 6 and 18.” (Id. at #42.) But Plaintiffs never expand this beyond
noting the “special relationship,” and their only cause of action regarding due process puts it
solely in terms of “the fundamental right of access to literacy,” and not any right to freedom from
restraint.    (Id. at #126–27.)13        Other than these two statements, Plaintiffs do not mention
compulsory attendance anywhere else in their complaint or otherwise indicate that the
requirement could play any role in a violation of their constitutional rights.

         To satisfy the federal rules, while a “short and plain statement of the claim” is enough,
the complaint must still “give the defendant fair notice of what the . . . claim is and the grounds
upon which it rests.” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (alteration in original) (first
quoting Fed. R. Civ. P. 8(a)(2); and then quoting Twombly, 550 U.S. at 555). In this case,



violence, and the question of whether the state’s restriction of a person’s liberty—custodial or otherwise—is itself
allowed under the Due Process Clause.
         13
           In fact, the complaint’s discussion of compulsory education suggests it was included to show that
education is seen as an essential state function, in support of Plaintiffs’ fundamental right theory. (See Compl., R. 1
at PageID #43 (“These compulsory attendance laws reflect a national judgment that education is so essential to the
maintenance of democracy and the ability to participate in public and private life that compelling it is justified.”).)
 Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                        Page 32


Plaintiffs’ complaint gave no notice of their claim that Defendants violated their right to freedom
of movement, or any other right through the compulsory attendance requirement.

       Additionally, Plaintiffs’ factual allegations are insufficient for us to assess the viability of
this claim, because they fail to provide information about the extent or nature of the restraint on
their liberty. Other than the broader allegations concerning the conditions of their schools, the
only allegation relevant to this theory is that “Michigan’s compulsory attendance laws
require Plaintiffs to attend [their] schools.” (Compl., R. 1 at PageID #4; accord, e.g., id. at #27,
#42–43.)

       By Youngberg’s own terms, analyzing this claim requires balancing the extent of the
deprivation against the education being provided by the state.           See 457 U.S. at 320 (“In
determining whether a substantive right protected by the Due Process Clause has been violated,
it is necessary to balance ‘the liberty of the individual’ and ‘the demands of an organized
society.’” (quoting Poe v. Ullman, 367 U.S. 497, 542 (1961) (Harlan, J., dissenting))). For such
a claim to be viable outside a fundamental right to a basic minimum education, Plaintiffs would
have to show that the degree of restraint imposed on them cannot be justified by whatever
education, however negligible, they are receiving. While Plaintiffs have alleged sufficient facts
to infer the extent of the education they are being provided (or at least the extent it does not
exceed), they provide inadequate information about the duration or nature of the restraint faced
in their schools, such as the hours per day of compulsory attendance, the number of days per
year, or the restrictions on Plaintiffs’ liberty throughout the typical school day. Without these
allegations, it is impossible for us to conduct Youngberg balancing and “draw the reasonable
inference that [Defendants are] liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.

       As with their equal protection claim, after this case is remanded, Plaintiffs could seek
leave to amend from the district court and attempt to correct these deficiencies. But as their
complaint stands now, their allegations fail to provide sufficient notice of their claim, and are
insufficient for the Court to assess its viability. Accordingly, Plaintiffs’ negative-rights claim
was correctly dismissed.
 Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                       Page 33


       E. The Fundamental Right to a Basic Minimum Education

       Having addressed Plaintiffs’ two alternative claims for relief, we are left with the central
issue in this appeal: whether Plaintiffs have a fundamental right to a basic minimum education,
meaning one that provides access to literacy. Plaintiffs contend that access to literary, as opposed
to other educational achievements, is a gateway milestone, one that unlocks the basic exercise of
other fundamental rights, including the possibility of political participation. While the Supreme
Court has repeatedly discussed this issue, it has never decided it, and the question of whether
such a right exists remains open today. After employing the reasoning of these Supreme Court
cases and applying the Court’s substantive due process framework, we recognize that the
Constitution provides a fundamental right to a basic minimum education.

       Access to a foundational level of literacy—provided through public education—has an
extensive historical legacy and is so central to our political and social system as to be “implicit in
the concept of ordered liberty.” Washington v. Glucksberg, 521 U.S. 702, 720–21 (1997)
(quoting Palko v. Connecticut, 302 U.S. 319, 325–26 (1937), overruled by Benton v. Maryland,
395 U.S. 784 (1969)). In short, without the literacy provided by a basic minimum education, it is
impossible to participate in our democracy.

       Applying this right to Plaintiffs’ allegations, their complaint plausibly alleges that
Defendants denied them a basic minimum education. Accordingly, the district court’s dismissal
of this claim must be reversed.

               1. Recognition of Fundamental Rights Under Substantive Due Process

       The Due Process Clause of the Fourteenth Amendment says that no state shall “deprive
any person of life, liberty, or property, without due process of law.” The Clause is most
commonly seen as guaranteeing procedural protections whenever the state attempts to deprive
someone of their life, liberty, or property interests—so-called procedural due process. Collins v.
City of Harker Heights, 503 U.S. 115, 125 (1992). But the Clause has also been read to
recognize that certain interests are so substantial that no process is enough to allow the
government to restrict them, at least absent a compelling state interest.          E.g., Glucksberg,
 Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                        Page 34
521 U.S. at 719–21; Planned Parenthood of Se. Pa. v. Casey, 505 U.S. 833, 846–47 (1992);
Collins, 503 U.S. at 125. This substantive due process is the basis for Plaintiffs’ claim.

       “The most familiar of the substantive liberties protected by the Fourteenth Amendment
are those recognized by the Bill of Rights,” which are deemed to be “incorporated” into the Due
Process Clause. Casey, 505 U.S. at 847. But this is not the end of the Clause’s protections,
which also extend to other rights and liberties recognized by the courts to be “fundamental.”
E.g., Glucksberg, 521 U.S. at 720–21; Flores, 507 U.S. at 301–02. For example, in Meyer, the
Court stated:

       While [the Supreme Court] has not attempted to define with exactness the liberty
       thus guaranteed [by the Due Process Clause], the term has received much
       consideration and some of the included things have been definitely stated.
       Without doubt, it denotes not merely freedom from bodily restraint but also the
       right of the individual to contract, to engage in any of the common occupations of
       life, to acquire useful knowledge, to marry, establish a home and bring up
       children, to worship God according to the dictates of his own conscience, and
       generally to enjoy those privileges long recognized at common law as essential to
       the orderly pursuit of happiness by free men.
262 U.S. at 399.

       Despite the breadth of the Court’s statement in Meyer, later cases prescribe
circumspection when deciding whether an asserted right is fundamental. “As a general matter,
the Court has always been reluctant to expand the concept of substantive due process because
guideposts for responsible decisionmaking in this unchartered area are scarce and open-ended.”
Collins, 503 U.S. at 125. But this reluctance is not the end of the matter:

       The inescapable fact is that adjudication of substantive due process claims may
       call upon the Court in interpreting the Constitution to exercise that same
       capacity which by tradition courts always have exercised: reasoned judgment.
       Its boundaries are not susceptible of expression as a simple rule. That does not
       mean we are free to invalidate state policy choices with which we disagree;
       yet neither does it permit us to shrink from the duties of our office.

Casey, 505 U.S. at 849.
 Nos. 18-1855/1871                  Gary B., et al. v. Whitmer, et al.                     Page 35


        Faced with this tension, the Supreme Court has developed a two-prong analysis it applies
when determining whether an asserted right is fundamental. First, “the Due Process Clause
specially protects those fundamental rights and liberties which are, objectively, ‘deeply rooted in
this Nation’s history and tradition.’” Glucksberg, 521 U.S. at 720–21 (quoting Moore v. City of
East Cleveland, 431 U.S. 494, 503 (1977) (plurality opinion)). The Supreme Court has applied a
holistic approach to this historical analysis, tracing the evolution of an asserted right through or
even beyond the history of our country, e.g., Obergefell v. Hodges, 135 S. Ct. 2584, 2593–97
(2015); Glucksberg, 521 U.S. at 710–19. A few Justices have instead embraced a narrower
version, however, looking to whether the right in question would have been recognized as a
protected interest at the time the Fourteenth Amendment was adopted. E.g., Obergefell, 135 S.
Ct. at 2628 (Scalia, J., dissenting).

        Even if a specific iteration of a right lacks substantial historical roots, this alone is not
enough to foreclose recognition under the Due Process Clause. As the Court noted in Casey,
“[i]t is tempting, as a means of curbing the discretion of federal judges, . . . to suppose that the
Due Process Clause protects only those practices, defined at the most specific level, that were
protected against government interference by other rules of law when the Fourteenth
Amendment was ratified. But such a view would be inconsistent with our law.” 505 U.S. at 847
(citation omitted); see also Obergefell, 135 S. Ct. at 2598 (majority opinion) (“History and
tradition guide and discipline this inquiry but do not set its outer boundaries. That method
respects our history and learns from it without allowing the past alone to rule the present.”
(citation omitted)).

        Thus, the second prong of the inquiry looks to whether the asserted right is “‘implicit in
the concept of ordered liberty,’ such that ‘neither liberty nor justice would exist if they were
sacrificed.’” Glucksberg, 521 U.S. at 721 (quoting Palko, 302 U.S. at 325–26). While these
prongs are sometimes tied together, see, e.g., Kerry v. Din, 135 S. Ct. 2128, 2134 (2015)
(plurality opinion), Obergefell made clear that this historical inquiry may illuminate even newly
recognized injustices that reveal a fundamental right:

        The nature of injustice is that we may not always see it in our own times.
        The generations that wrote and ratified the Bill of Rights and the Fourteenth
        Amendment did not presume to know the extent of freedom in all of its
 Nos. 18-1855/1871                Gary B., et al. v. Whitmer, et al.                      Page 36


       dimensions, and so they entrusted to future generations a charter protecting the
       right of all persons to enjoy liberty as we learn its meaning. When new insight
       reveals discord between the Constitution’s central protections and a received legal
       stricture, a claim to liberty must be addressed.
135 S. Ct. at 2598.

               2. The Supreme Court’s Education Cases

       Beyond the general framework for assessing whether an asserted right is fundamental, the
Supreme Court has also, in a series of cases, addressed the extent of constitutional rights with
respect to state-provided education. Its education jurisprudence teaches several lessons. First,
the Court has found that there is no broad, general right to education. Rodriguez, 411 U.S. at 33–
39; see also, e.g., Seal v. Morgan, 229 F.3d 567, 575 (6th Cir. 2000) (citing Rodriguez, 411 U.S.
at 33–37). Second, while no general right to education exists, the Supreme Court has specifically
distinguished and left open “whether a minimally adequate education is a fundamental right.”
Papasan v. Allain, 478 U.S. 265, 285 (1986); see also Rodriguez, 411 U.S. at 36–37. The Sixth
Circuit also appears to have been silent on this issue. Third, education is, at minimum, highly
important to “maintaining our basic institutions,” and so the denial of public education to
a discrete group of students “must be justified by a showing that it furthers some substantial state
interest.” Plyler, 457 U.S. at 221–24, 230. And fourth, the Court has addressed the critical link
between education and race discrimination in America.           We discuss the Court’s relevant
education cases in turn, beginning chronologically.

       First, the history of public education in this country, as with many things, is inextricably
tied to race. See infra Part II.E.3.a. And so, while it did not directly concern substantive due
process, Brown v. Board of Education, 347 U.S. 483 (1954), is important in assessing whether
any aspect of education amounts to a fundamental right. Brown of course examined whether
racially segregated schools inherently violated the Equal Protection Clause of the Fourteenth
Amendment. Id. at 487–88. The Court found they did, holding that “in the field of public
education the doctrine of ‘separate but equal’ has no place.” Id. at 495.
 Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                      Page 37


        During this equal protection discussion, the Court noted the critical importance of
education:

        Today, education is perhaps the most important function of state and local
        governments. Compulsory school attendance laws and the great expenditures for
        education both demonstrate our recognition of the importance of education to our
        democratic society. It is required in the performance of our most basic public
        responsibilities, even service in the armed forces. It is the very foundation of
        good citizenship. Today it is a principal instrument in awakening the child to
        cultural values, in preparing him for later professional training, and in helping him
        to adjust normally to his environment. In these days, it is doubtful that any child
        may reasonably be expected to succeed in life if he is denied the opportunity of an
        education. Such an opportunity, where the state has undertaken to provide it, is a
        right which must be made available to all on equal terms.
Id. at 493.

        As argued by the parties, this passage can be read two ways. On the one hand, if
“education is perhaps the most important function of state and local governments” and is
“required in the performance of our most basic public responsibilities,” id., how could it not be
“implicit in the concept of ordered liberty” or otherwise fundamental to our social order?
Glucksberg, 521 U.S. at 721 (quoting Palko, 302 U.S. at 325). On the other, how could the state
be compelled to provide an education if education needs to be equal only “where the state has
undertaken to provide it”? Brown, 347 U.S. at 493.

        Nearly twenty years after Brown, this question returned to the Supreme Court. In San
Antonio Independent School District v. Rodriguez, the plaintiffs challenged the constitutionality
of Texas’s public-school finance system, arguing that differences in funding across school
districts denied them equal protection of the law. 411 U.S. at 4–6, 15–16. Texas employed a
“dual approach” to school finance, a system to which both local school districts and the state
contributed. Id. at 6–7. But local funding (via property taxes) rapidly outpaced what was
provided by the state, meaning that variations in property values led to substantial disparities in
available funds. Id. at 7–15. During the litigation, “Texas virtually concede[d]” that the system
could not survive strict scrutiny, and so if the uneven funding of schools interfered with a
fundamental constitutional right, it would have to be invalidated by the Court. Id. at 16–17.
 Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                       Page 38


        In assessing whether education was a fundamental right, the Court began by referencing
Brown, noting the country’s “historic dedication to public education” and agreeing that “‘the
grave significance of education both to the individual and to our society’ cannot be doubted.” Id.
at 29–30 (quoting Rodriguez v. San Antonio Indep. Sch. Dist., 337 F. Supp. 280, 283 (W.D. Tex.
1971), rev’d, 411 U.S. 1). Despite this, the Supreme Court found that education was not a
fundamental right, saying that “the undisputed importance of education will not alone cause this
Court to depart from the usual standard for reviewing a State’s social and economic legislation.”
Id. at 35.

        In denying the plaintiffs’ claim, the Court specifically responded to their argument that
“education is itself a fundamental personal right because it is essential to the effective exercise of
First Amendment freedoms and to intelligent utilization of the right to vote.” Id. The Court
found this argument lacking, as the plaintiffs’ claim to “effective” First Amendment speech and
“intelligent utilization” of the ballot was tantamount to demanding a guarantee of “the most
effective speech or the most informed electoral choice,” neither of which were protected by the
Constitution. Id. at 35–36.

        The Court’s conclusion regarding this argument is especially notable:

        Even if it were conceded that some identifiable quantum of education is a
        constitutionally protected prerequisite to the meaningful exercise of either right,
        we have no indication that the present levels of educational expenditures in Texas
        provide an education that falls short. Whatever merit appellees’ argument might
        have if a State’s financing system occasioned an absolute denial of educational
        opportunities to any of its children, that argument provides no basis for finding an
        interference with fundamental rights where only relative differences in spending
        levels are involved and where—as is true in the present case—no charge fairly
        could be made that the system fails to provide each child with an opportunity to
        acquire the basic minimal skills necessary for the enjoyment of the rights of
        speech and of full participation in the political process.

Id. at 36–37. Thus, the Court never ruled on the right to such a basic minimum education, and as
shown more explicitly in its later cases, saved the question for another day.

        Next is Plyler v. Doe. In Plyler, the plaintiffs—“undocumented school-age children”
also living in Texas—sued to challenge policies that denied state-level funding and charged
tuition for students “who could not establish that they had been legally admitted into the United
 Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                      Page 39


States.” 457 U.S. at 205–06, 206 n.2. The question was whether these policies violated the
Equal Protection Clause, and what level of scrutiny to use in that analysis. Id. at 216–18.

       Looking to the interaction between education and the Constitution, the Court reiterated
the holding in Rodriguez, while also noting the heightened significance of education and the
special constitutional considerations that follow:

       Public education is not a “right” granted to individuals by the Constitution.
       But neither is it merely some governmental “benefit” indistinguishable from
       other forms of social welfare legislation. Both the importance of education in
       maintaining our basic institutions, and the lasting impact of its deprivation on the
       life of the child, mark the distinction. . . . We have recognized “the public schools
       as a most vital civic institution for the preservation of a democratic system of
       government,” and as the primary vehicle for transmitting “the values on which
       our society rests.” “[A]s . . . pointed out early in our history, . . . some degree of
       education is necessary to prepare citizens to participate effectively and
       intelligently in our open political system if we are to preserve freedom and
       independence.” . . . In addition, education provides the basic tools by which
       individuals might lead economically productive lives to the benefit of us all.
       In sum, education has a fundamental role in maintaining the fabric of our society.
       We cannot ignore the significant social costs borne by our Nation when select
       groups are denied the means to absorb the values and skills upon which our social
       order rests.

Id. at 221 (some alterations in original) (citations omitted) (first quoting School Dist. v. Schempp,
374 U.S. 203, 230 (1963) (Brennan, J., concurring); then quoting Ambach v. Norwick, 441 U.S.
68, 76 (1979); and then quoting Yoder, 406 U.S. at 221).

       Invoking Brown, the Plyler Court also noted the distinct role of education as a social
equalizer:

       In addition to the pivotal role of education in sustaining our political and cultural
       heritage, denial of education to some isolated group of children poses an affront to
       one of the goals of the Equal Protection Clause: the abolition of governmental
       barriers presenting unreasonable obstacles to advancement on the basis of
       individual merit. Paradoxically, by depriving the children of any disfavored
       group of an education, we foreclose the means by which that group might raise
       the level of esteem in which it is held by the majority.

Id. at 221–22.
 Nos. 18-1855/1871                  Gary B., et al. v. Whitmer, et al.                         Page 40


        Based on this reasoning, the Court found that the challenged provisions violated the
Equal Protection Clause.       Id. at 223–30.      The Court noted that the denial of a “basic
education”—framed in the context of literacy—would have a substantial negative impact on both
the children in question and society at large, and so any assessment of rationality must also
account for these costs. Id. at 223–24. Thus, “[i]n light of these countervailing costs,” the
challenged provisions could only be upheld if they “further[ed] some substantial goal of the
State.” Id. at 224. Since the state’s proffered interests failed to meet this standard, the Court
invalidated the Texas policy. Id. at 224–30.

        After Rodriguez and Plyler comes Papasan v. Allain. In Papasan, schoolchildren in
counties originally held by the Chickasaw Nation received a reduced amount of state educational
funding compared to other counties in Mississippi, and so they sued the governor and state
officials in federal court.    478 U.S. at 268–74.        While this might sound like a repeat of
Rodriguez, their allegations contained a twist: while the Rodriguez plaintiffs did not claim
a failure to provide them with “an opportunity to acquire . . . basic minimal skills,” 411 U.S. at
36–37, the Papasan plaintiffs did exactly that, arguing that the state’s funding scheme deprived
them of a “minimally adequate level of education” and that their right to such an education was
fundamental, 478 U.S. at 274, 285.

        In assessing this claim, the Court noted that, “[a]s Rodriguez and Plyler indicate,
[the Supreme Court] has not yet definitively settled the question[] [of] whether a minimally
adequate education is a fundamental right.” Id. at 285. But Papasan did not provide an answer.
Instead, the Court found that, assuming such a right existed, the plaintiffs had failed to allege
sufficient facts in support of their claim. Id. at 286. They did not allege that they were “not
taught to read or write,” or that they did not receive “instruction on even the educational basics.”
Id. In short, “they allege[d] no actual facts in support of their assertion that they have been
deprived of a minimally adequate education.” Id. An answer on pleadings, sure, but not on
constitutional law.14



        14
          A similar outcome was reached by the Fifth Circuit in School Board v. Louisiana State Board of
Elementary & Secondary Education, 830 F.2d 563, 568 (5th Cir. 1987), which employed rational-basis review
 Nos. 18-1855/1871                    Gary B., et al. v. Whitmer, et al.                            Page 41


        Finally, the Court essentially repeated this non-answer in Kadrmas v. Dickinson Public
Schools, 487 U.S. 450, 452–56 (1988), a case that concerned a fee charged for use of the school
bus. While the plaintiff there argued that those who could not afford the bus fee were deprived
of “minimum access to education,” she still attended the school despite this fee, meaning her
claim could not have been for actual deprivation of a basic minimum education, but rather that
the fee made it harder for poor families to access the school than rich families. Id. at 458.
The Court then proceeded to uphold the statute under rational-basis review, since wealth is not a
protected class and there were alternative means by which students could still access the school.
Id. at 458, 460–62, 465.

        In his dissent in Kadrmas, Justice Marshall noted that the Court had still not decided
“whether a State constitutionally could deny a child access to a minimally adequate education.”
Id. at 466 n.1 (Marshall, J., dissenting).           This question—whether “a minimally adequate
education is a fundamental right,” Papasan, 478 U.S. at 285—remains unanswered today.

                 3. Is Access to Literacy a Fundamental Right?

        With guidance but no answers from the education cases above, this Court must assess
whether a basic minimum education—meaning one that plausibly provides access to literacy—is
a fundamental right. Applying the substantive due process framework from Glucksberg and
Obergefell, and looking to the reasoning of Rodriguez and Plyler, we conclude that the answer is
yes.

        First, the history of public education in our country reveals a longstanding practice of free
state-sponsored schools, which were ubiquitous at the time of the Fourteenth Amendment’s
adoption. Public schools are now universal in the United States, and Americans take it for
granted that state-sponsored education will be provided for their children as of right. But in the
face of this progress, the history of education in the United States also demonstrates a substantial
relationship between access to education and access to economic and political power, one in
which race-based restrictions on education have been used to subjugate African Americans and


because “the record contain[ed] no evidence whatever that any Louisiana schoolchild was deprived of a minimally
adequate education.”
 Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                      Page 42


other people of color. This racial history of education in America—and the efforts subsequently
taken to confront it—reveals the importance earlier generations placed on education. Taken
together, this history establishes that education has held paramount importance in American
history and tradition, such that the denial of education has long been viewed as a particularly
serious injustice.

        Second, the role of basic literacy education within our broader constitutional framework
suggests it is essential to the exercise of other fundamental rights. Most significantly, every
meaningful interaction between a citizen and the state is predicated on a minimum level of
literacy, meaning that access to literacy is necessary to access our political process. Further, the
unique role of public education as a source of opportunity separate from the means of a child’s
parents creates a heightened social burden to provide at least a minimal education. Thus, the
exclusion of a child from a meaningful education by no fault of her own should be viewed as
especially suspect.

        In sum, the state provision of a basic minimum education has a longstanding presence in
our history and tradition, and is essential to our concept of ordered constitutional liberty. Under
the Supreme Court’s substantive due process cases, this suggests it should be recognized as a
fundamental right.

                       a. The Historical Prevalence and Significance of Education

        “We begin, as we do in all due process cases, by examining our Nation’s history, legal
traditions, and practices.” Glucksberg, 521 U.S. at 710. This examination reveals that state-
provided education is ubiquitous throughout all but the earliest days of the United States, a
historical fact that today leads its citizens to expect a basic public education as of right. Such an
expectation demonstrates that the right to a basic minimum education is “deeply rooted in this
Nation’s history and tradition,” id. at 720–21 (quoting Moore, 431 U.S. at 503), supporting its
recognition as a fundamental right under the Due Process Clause.

        The Supreme Court’s cases on education repeatedly discuss the historical prevalence and
importance of state-provided education. For example, in Wisconsin v. Yoder, the state noted that
the essential nature of education was touted by Thomas Jefferson in the earliest days of our
 Nos. 18-1855/1871               Gary B., et al. v. Whitmer, et al.                    Page 43


history. 406 U.S. at 221. Meyer v. Nebraska similarly noted that “[t]he American people have
always regarded education and acquisition of knowledge as matters of supreme importance,”
pointing to the Northwest Ordinance’s prescription, in 1787, that “schools and the means of
education shall forever be encouraged.”     262 U.S. at 400. Similarly, Papasan extensively
discussed the history of public-school land grants, which “stretche[d] back over 200 years” and
predated the Constitution itself. 478 U.S. at 268–69. And outside the education context, when
discussing the right to privacy in marriage, the Court compared marriage to other bulwark
institutions of American society and democracy, calling it “older than the Bill of Rights—older
than our political parties, older than our school system.” Griswold v. Connecticut, 381 U.S. 479,
486 (1965) (emphasis added).

       This historical prevalence of education supports the view that it is deeply rooted in our
history and tradition, even under an originalist view. See, e.g., Obergefell, 135 S. Ct. at 2628
(Scalia, J., dissenting) (analyzing the fundamental right to marriage based on state policies
“[w]hen the Fourteenth Amendment was ratified in 1868”); McDonald v. City of Chicago,
561 U.S. 742, 777 (2010) (same for the right to keep and bear arms). “An astonishing thirty-six
out of thirty-seven states in 1868—an Article V, three-quarters consensus [i.e., well over the
number of states needed to amend the Constitution]—imposed a duty in their constitutions on
state government to provide a public-school education.” Steven G. Calabresi & Sarah E. Agudo,
Individual Rights Under State Constitutions when the Fourteenth Amendment Was Ratified in
1868: What Rights Are Deeply Rooted in American History and Tradition?, 87 Tex. L. Rev. 7,
108 (2008). These states accounted for 92% of the population. Id. at 109. And near the time of
the Fourteenth Amendment’s adoption, Senator Charles Sumner argued that “[t]he New England
system of common schools is part of the republican form of government as understood by the
framers of the Constitution.” (Amicus Br. of ACLU of Mich. at 22 (quoting David Herbert
Donald, Charles Sumner 426 (1996)).)

       Furthermore, this history should not be viewed as only a static point. The continued
expansion of education through the adoption of the Fourteenth Amendment resulted in universal
compulsory education by 1918, and it has continued to develop since. See Barry Friedman
& Sara Solow, The Federal Right to an Adequate Education, 81 Geo. Wash. L. Rev. 92, 127–32
 Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                      Page 44


(2013). And while state-supported education may have a different cultural significance than
marriage, see Obergefell, 135 S. Ct. at 2593–94 (majority opinion) (framing the marriage right as
the product of “untold references . . . in religious and philosophical texts spanning time, cultures,
and faiths”), it is certainly both so longstanding and uniform as to be taken for granted in twenty-
first-century America.

       Though focused on the equal protection context instead of due process, the words of
Brown v. Board of Education are still instructive: “In approaching this problem, we cannot turn
the clock back to 1868 when the Amendment was adopted . . . . We must consider public
education in the light of its full development and its present place in American life throughout
the Nation.” 347 U.S. at 492–93. Such a view reveals state-sponsored (and even mandated)
education as a ubiquitous feature of our country, provided as of right to the people. Based on
this uniform presence, the people have come to expect and rely on this education—second
perhaps only to the immediate family—in order to provide the basic skills needed for our
children to participate as members of American society and democracy.

       Our nation’s history of racial discrimination further reveals the historical and lasting
importance of education, and the significance of its modern ubiquity. Education, and particularly
access to literacy, has long been viewed as a key to political power. Withholding that key,
slaveholders and segregationists used the deprivation of education as a weapon, preventing
African Americans from obtaining the political power needed to achieve liberty and equality.
While most starkly displayed during the time of slavery, this history is one of evolution rather
than paradigm shift, and so what began in the slave codes of the antebellum South transformed
into separate-and-unequal education policies that persisted well after Brown v. Board of
Education.

       In the beginning of our country’s history, teaching slaves to read was a crime.
E.g., Regents of the Univ. of Cal. v. Bakke, 438 U.S. 265, 387–88 (1978) (Marshall, J.,
concurring in part and dissenting in part); South Carolina v. Katzenbach, 383 U.S. 301, 311 n.10
(1966). These laws were widespread among Southern states, driven by a desire to prevent
escapes or rebellion. (See, e.g., Amicus Br. of ACLU of Mich. at 18–19); see also, e.g., United
States v. Rhodes, 27 F. Cas. 785, 793 (C.C.D. Ky. 1866) (“[A law in Louisiana] not only forbids
 Nos. 18-1855/1871                  Gary B., et al. v. Whitmer, et al.                       Page 45


any person teaching slaves to read or write, but it declares that any person using language in any
public discourse from the bar, bench, stage, or pulpit, or any other place, or in any private
conversation, or making use of any sign or actions having a tendency to produce discontent
among the free colored population or insubordination among the slaves, or who shall be
knowingly instrumental in bringing into the state any paper, book, or pamphlet having a like
tendency, shall, on conviction, be punishable with imprisonment or death, at the discretion of the
court.”); cf. Frederick Douglass Bicentennial Commission Act, Pub. L. No. 115-77, § 2(3), 131
Stat. 1251, 1251 (2017) (“Douglass continued to teach himself to read and write and taught other
slaves to read despite risks including death.”).

        This trend continued through extrajudicial violence during the Reconstruction era.
(See, e.g., Amicus Br. of ACLU of Mich. at 19–22.) During this period, “Klansmen targeted
schoolteachers for violent retribution and Black parents who sent their children to school
frequently ‘received visits from white men eager to reinforce the nuances of the
established racial order.’” (Id. at 20 (quoting George C. Rable, But There Was No Peace: The
Role of Violence in the Politics of Reconstruction 97 (2007)).)                 And while the federal
government responded through civil rights legislation and prosecutions, see, e.g., Rhodes, 27 F.
Cas. at 785–86, 793–94; (Amicus Br. of ACLU of Mich. at 20–21), the end of Reconstruction
heralded legislative and policy efforts designed to limit the education of African Americans,
see Katzenbach, 383 U.S. at 310–13, 311 n.10 (noting that Southern states “rapidly instituted
racial segregation in their public schools” following the Civil War, and discussing the interplay
between these efforts to restrict literacy and efforts to restrict the vote).

        While Plessy v. Ferguson, 163 U.S. 537 (1896), overruled by Brown, 347 U.S. 483, is
perhaps the best-known case of the Supreme Court’s “separate but equal” doctrine, several other
cases upheld segregation specifically with respect to American schools.               For example, in
Cumming v. Board of Education, 175 U.S. 528, 544 (1899), the Court declined to intervene when
a local school board closed a preexisting black high school and “used the funds in its hands to
assist in maintaining a high school for white children without providing a similar school for
colored children.” Similarly, the Court upheld the ability of states to force private schools to
segregate themselves based on race. Berea Coll. v. Kentucky, 211 U.S. 45, 51–54, 58 (1908),
 Nos. 18-1855/1871               Gary B., et al. v. Whitmer, et al.                     Page 46


abrogated by Brown, 347 U.S. 483.         And in Lum v. Rice, 275 U.S. 78, 85–87 (1927),
abrogated by Brown, 347 U.S. 483, the Court upheld the state’s decision to bar a Chinese
American student from attending a white public high school.

       While Brown was handed down in 1954 and held that “[s]eparate educational facilities
are inherently unequal,” 347 U.S. at 495, segregation and unequal treatment in schools have
persisted long after that decision. Despite the Supreme Court’s instruction for desegregation
“with all deliberate speed,” Brown v. Bd. of Educ. (Brown II), 349 U.S. 294, 301 (1955), school
segregation cases continued to reach the Court for decades, see, e.g., Milliken v. Bradley,
418 U.S. 717 (1974).

       There are two main takeaways from this history of racial discrimination in education, as
well as from past interventions by the courts.      First, access to literacy was viewed as a
prerequisite to the exercise of political power, with a strong correlation between those who were
viewed as equal citizens entitled to self-governance and those who were provided access to
education by the state. Second, when faced with exclusion from public education, would-be
students have repeatedly been forced to rely on the courts for relief. The denials of education
seen in these cases and beyond are now universally accepted as serious injustices, ones that
conflict with our core values as a nation. Furthermore, the substantial litigation devoted to
addressing these exclusions reveals the unparalleled value assigned to literacy, which is viewed
by our society as essential for students to obtain even a chance at political and economic
opportunity.

       For all of these reasons, we find that the right to a basic minimum education—access to
literacy—is so “deeply rooted in this Nation’s history and tradition” as to meet the historical
prong of the Supreme Court’s substantive due process test. Glucksberg, 521 U.S. at 720–21
(quoting Moore, 431 U.S. at 503).

                       b. Whether a Basic Minimum Education Is “Implicit in the
                          Concept of Ordered Liberty”

       Beyond this look to our history, we must also assess whether an asserted right is “implicit
in the concept of ordered liberty.” Glucksberg, 521 U.S. at 721 (quoting Palko, 302 U.S. at 325).
 Nos. 18-1855/1871                  Gary B., et al. v. Whitmer, et al.                        Page 47


Put differently, this Court must “exercise reasoned judgment in identifying interests of the person
so fundamental that the State must accord them its respect.” Obergefell, 135 S. Ct. at 2598.

        As Plaintiffs note, individuals with low or no literacy are incomparably disadvantaged in
their economic and social lives, see, e.g., Plyler, 457 U.S. at 222 (“Illiteracy is an enduring
disability. The inability to read and write will handicap the individual deprived of a basic
education each and every day of his life.”). Even Meyer indicated that the right “to acquire
useful knowledge” was protected by the Due Process Clause. 262 U.S. at 399. But neither of
these is enough to transform the right into one that is fundamental and thus guaranteed by the
Constitution. See, e.g., Maher v. Roe, 432 U.S. 464, 479 (1977) (“[T]he Constitution does not
provide judicial remedies for every social and economic ill.” (quoting Lindsey v. Normet,
405 U.S. 56, 74 (1972))). Rather, a basic minimum education—meaning one that plausibly
provides access to literacy—is fundamental because it is necessary for even the most limited
participation in our country’s democracy.

        The Supreme Court has recognized that basic literacy is foundational to our political
process and society. In Yoder, the Court noted that “some degree of education is necessary to
prepare citizens to participate effectively and intelligently in our open political system if we are
to preserve freedom and independence.” 406 U.S. at 221. And while Rodriguez rejected a
general right to education on the grounds that no one is guaranteed the most effective or
intelligent political participation, 411 U.S. at 35–36, the right asserted by Plaintiffs in this case is
far more fundamental. The degree of education they seek through this lawsuit—namely, access
to basic literacy—is necessary for essentially any political participation.

        Effectively every interaction between a citizen and her government depends on literacy.
Voting, taxes, the legal system, jury duty—all of these are predicated on the ability to read and
comprehend written thoughts. Without literacy, how can someone understand and complete a
voter registration form? Comply with a summons sent to them through the mail? Or afford a
defendant due process when sitting as a juror in his case, especially if documents are used as
evidence against him?
 Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                       Page 48


       Even things like road signs and other posted rules, backed by the force of law, are
inaccessible without a basic level of literacy. In this sense, access to literacy “is required in the
performance of our most basic public responsibilities,” Brown, 347 U.S. at 493, as our
government has placed it “at the center of so many facets of the legal and social order,”
Obergefell, 135 S. Ct. at 2601; see also Steven G. Calabresi & Michael W. Perl, Originalism and
Brown v. Board of Education, 2014 Mich. St. L. Rev. 429, 552 (“At a minimum, children must
be taught to read so they can read the laws for themselves—a task that many of the Framers
would have thought was fundamental.”).

       Access to literacy also “draws meaning from related rights,” further indicating that it
must be protected. Obergefell, 135 S. Ct. at 2590. “[T]he right to receive ideas is a necessary
predicate to the recipient’s meaningful exercise of his own rights of speech, press, and political
freedom.”    Bd. of Educ. v. Pico, 457 U.S. 853, 867 (1982) (plurality opinion) (emphasis
omitted); see also Rodriguez, 411 U.S. at 35 (“The ‘marketplace of ideas’ is an empty forum for
those lacking basic communicative tools.”). In this sense, access to literacy is itself fundamental
because it is essential to the enjoyment of these other fundamental rights, such as participation in
the political process. See, e.g., Harper v. Va. State Bd. of Elections, 383 U.S. 663, 667 (1966)
(citing Yick Wo v. Hopkins, 118 U.S. 356, 370 (1886); Reynolds v. Sims, 377 U.S. 533, 561–62
(1964)). And “the political franchise” is perhaps the most fundamental of all such rights,
because it is the central element of our democracy. Id. (quoting Yick Wo, 118 U.S. at 370).

       While the Supreme Court in Rodriguez said that “the importance of a service performed
by the State does not determine whether it must be regarded as fundamental,” 411 U.S. at 30,
this principle is stretched past its breaking point when the right in question is important because
it is necessary to other, clearly fundamental rights, cf., e.g, id. at 35 n.78 (noting that there is a
“protected right, implicit in our constitutional system, to participate in state elections on an equal
basis with other qualified voters”). And this is not just a right deemed to be important, or even
very important; rather, “[p]roviding public schools ranks at the very apex of the function of a
State.” Yoder, 406 U.S. at 213. It is hard to see how this apex function could be fulfilled by a
system that does not provide a reasonable opportunity to obtain literacy, the foundation
necessary to the exercise of many other fundamental rights.
 Nos. 18-1855/1871                     Gary B., et al. v. Whitmer, et al.                              Page 49


        Defendants argue that “[a]ccess to literacy is not so fundamental to ordered liberty and
justice.” (Defs.’ Br. at 49.) To support this view, they note that “at the time of the adoption of
the U.S. Constitution, public education that went beyond rudimentary local cooperation was
nonexistent.”     (Id. at 51–52 (citing Gary B., 329 F. Supp. 3d at 365–66).)                    According to
Defendants, since the country existed at that time, how could “ordered society” require a state-
provided education? (Id.)

        Suffice it to say that the practices of the 1700s cannot be the benchmark for what a
democratic society requires. “The nature of injustice is that we may not always see it in our own
times.” Obergefell, 135 S. Ct. at 2598. That states uniformly created entitlements to education
in the years leading up to and soon after the Fourteenth Amendment’s adoption reflects the
identification of such an injustice, and demonstrates the people’s view that such a right is
“implicit in the concept of ordered liberty.” Glucksberg, 521 U.S. at 721 (quoting Palko,
302 U.S. at 325); see also Obergefell, 135 S. Ct. at 2598 (cautioning against “allowing the past
alone to rule the present”).15

        Beyond the fact that a basic minimum education is essential to participation in our
political system, there is another reason why access to literacy is implicit in the ordered liberty of
our nation. “[T]hat education is a means of achieving equality in our society” is a belief “that
has persisted in this country since the days of Thomas Jefferson.” Hunnicutt v. Burge, 356 F.
Supp. 1227, 1237 (M.D. Ga. 1973) (citing Godfrey Hodgson, Do Schools Make a Difference?,
Atlantic, Mar. 1973, at 35). In this sense, education has historically been viewed as a “great
equalizer”: regardless of the circumstances of a child’s birth, a minimum education provides
some chance of success according to that child’s innate abilities. See, e.g., David Rhode et al.,
The Decline of the “Great Equalizer,” Atlantic, Dec. 19, 2012 (quoting Horace Mann, politician
and education reformer, in 1848, and Arne Duncan, Secretary of Education, in 2011); Roslin
Growe & Paula S. Montgomery, Educational Equity in America: Is Education the Great



        15
           As discussed above, see supra Part II.E.3.a, Defendants’ argument goes well beyond even the originalist
views of Justice Alito in McDonald and Justice Scalia in his dissent to Obergefell. Defendants essentially propose
looking back to the earliest days of our country to determine the maximum scope of the Due Process Clause,
ignoring that the Fourteenth Amendment was adopted nearly a century later.
 Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                      Page 50


Equalizer?, Prof. Educator, Spring 2003, at 23 (discussing Mann and the history of the “great
equalizer” concept).

       As the Plyler Court noted, “education provides the basic tools by which individuals might
lead economically productive lives to the benefit of us all. . . . [The] denial of education to some
isolated group of children poses an affront to one of the goals of the Equal Protection Clause: the
abolition of governmental barriers presenting unreasonable obstacles to advancement on the
basis of individual merit.” 457 U.S. at 221–22. And Brown further supports this view, finding
that “[i]n these days, it is doubtful that any child may reasonably be expected to succeed in life if
he is denied the opportunity of an education.” 347 U.S. at 493.

       This is especially true considering our history of segregated and unequal education based
on race, a history that began for the express purpose of limiting African Americans’ political
power. See supra Part II.E.3.a. The Supreme Court’s desegregation cases make clear that state-
provided public education is important not just to provide a shot at achievement in the face of
inequalities of wealth and power, but specifically as a means of addressing past racial
discrimination that restricted educational opportunities, and of course to maintain as best we can
whatever equal opportunity has already been achieved.

       It may never be that each child born in this country has the same opportunity for success
in life, without regard to the circumstances of her birth. But even so, the Constitution cannot
permit those circumstances to foreclose all opportunity and deny a child literacy without regard
to her potential. See Plyler, 457 U.S. 219–20 (“[I]mposing disabilities on the . . . child is
contrary to the basic concept of our system that legal burdens should bear some relationship to
individual responsibility or wrongdoing. Obviously, no child is responsible for his birth . . . .”
(second alteration in original) (quoting Weber v. Aetna Cas. & Sur. Co., 406 U.S. 164, 175
(1972))). Providing a basic minimum education is necessary to prevent such an arbitrary denial,
and so is essential to our concept of ordered liberty.

       We hold, therefore, that the right to a basic minimum education—one that can plausibly
impart literacy—is “implicit in the concept of ordered liberty.” Glucksberg, 521 U.S. at 721
(quoting Palko, 302 U.S. at 325). When combined with the historical analysis discussed above,
 Nos. 18-1855/1871                  Gary B., et al. v. Whitmer, et al.                     Page 51


this means that access to such a basic minimum education is a fundamental right protected by the
Due Process Clause of the Fourteenth Amendment.

                        c. Some Arguments (and Responses) Against Recognizing a
                           Fundamental Right

        Beyond Defendants’ arguments with respect to the Glucksberg/Obergefell due process
framework, it is worth addressing two additional points they make against recognizing a
fundamental right in this appeal. The first—raised in nearly every substantive due process
case—is that the recognition of a “new” fundamental right is almost always improper, as it
compromises the will of the people by exchanging the policy judgments of unelected judges for
those of their elected representatives. The second, which is more specifically applicable here, is
that the Constitution is a charter of negative liberties, and so (in most cases) only tells the
government what it cannot do rather than what it must do. While neither of these arguments
carries the day, they are repeated enough to warrant a separate discussion and response.

                                i. Judicial Restraint Suggests Deference to the Political
                                   Process

        The classic argument against extending substantive due process is that recognition of a
right as “fundamental” removes it from and so short-circuits the political process. See, e.g.,
Obergefell, 135 S. Ct. at 2625 (Roberts, C.J., dissenting) (“By deciding this question under the
Constitution, the Court removes it from the realm of democratic decision. There will be
consequences to shutting down the political process on an issue of such profound public
significance.”); see also, e.g., Schuette v. Coal. to Defend Affirmative Action, Integration
& Immigrant Rights & Fight for Equal. by Any Means Necessary (BAMN), 572 U.S. 291, 313
(2014) (plurality opinion) (“First Amendment dynamics would be disserved if this Court were to
say that the question here at issue is beyond the capacity of the voters to debate and then to
determine.”). Since the political branches are better equipped to address general social wrongs,
the argument goes, the courts should not intervene by recognizing calcified and inflexible
constitutional rights. See, e.g., Griswold, 381 U.S. at 482 (“We do not sit as a super-legislature
to determine the wisdom, need, and propriety of laws that touch economic problems, business
affairs, or social conditions.”).
 Nos. 18-1855/1871                      Gary B., et al. v. Whitmer, et al.                               Page 52


        But it is unsurprising that our political process, one in which participation is effectively
predicated on literacy, would fail to address a lack of access to education that is endemic to a
discrete population. The affected group—students and families of students without access to
literacy—is especially vulnerable and faces a built-in disadvantage at seeking political recourse.
The lack of literacy of which they complain is exactly what prevents them from obtaining a basic
minimal education through the normal political process. This double bind provides increased
justification for heightened judicial scrutiny and the recognition of the right as fundamental.
See, e.g., Rodriguez, 411 U.S. at 28 (noting that heightened scrutiny is warranted when a class is
“saddled with . . . disabilities” or is “relegated to such a position of political powerlessness as to
command extraordinary protection from the majoritarian political process”); cf. Schuette,
572 U.S. at 334–35 (Breyer, J., concurring in the judgment) (discussing the Supreme Court’s
“political process” equal protection cases).16

                                   ii. The Due Process Clause Provides Only Negative, Not
                                       Positive Rights

        Another often-repeated argument raised by Defendants and the dissent is that the
Fourteenth Amendment—which speaks in terms of deprivation or denial—does not provide
positive, affirmative rights. The Due Process Clause says what the government cannot do, not
what it must do, and so recognizing an obligation of the state to provide a basic minimum
education would turn the language of the Clause “on its head.” (Defs.’ Br. at 43.)

        To be sure, several cases have reflected this view of the Clause. For example, in Jackson
v. City of Joliet, 715 F.2d 1200, 1203 (7th Cir. 1983), Judge Posner said that “the Constitution is
a charter of negative rather than positive liberties.” And the Supreme Court itself has held “that
the Due Process Clauses generally confer no affirmative right to governmental aid, even where
such aid may be necessary to secure life, liberty, or property interests of which the government

        16
            Though this partakes of both the equal protection and due process inquiries, the Supreme Court endorsed
such an approach in Obergefell, which discussed the partial convergence of the Fourteenth Amendment’s Equal
Protection and Due Process Clauses. See 135 S. Ct. at 2602–03 (“The Due Process Clause and the Equal Protection
Clause are connected in a profound way . . . . Rights implicit in liberty and rights secured by equal protection may
rest on different precepts and are not always co-extensive, yet in some instances each may be instructive as to the
meaning and reach of the other. In any particular case one Clause may be thought to capture the essence of the right
in a more accurate and comprehensive way, even as the two Clauses may converge in the identification and
definition of the right.”).
 Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                      Page 53


itself may not deprive the individual.” DeShaney v. Winnebago Cty. Dep’t of Soc. Servs.,
489 U.S. 189, 196 (1989).

       Though not as explicitly described, this negative liberty framing is also imbedded in
several of the Supreme Court’s key substantive due process cases. For example, in Casey, the
Court portrayed its decision as defending “a realm of personal liberty which the government may
not enter.” Casey, 505 U.S. at 847. And even Obergefell framed substantive due process as
protecting “certain personal choices,” implicitly a negative-rights construction. 135 S. Ct. at
2597 (majority opinion).

       But the Court has recognized affirmative fundamental rights. Aside from specifically
enumerated rights incorporated into the Fourteenth Amendment, such as the right to counsel, see,
e.g., Strickland v. Washington, 466 U.S. 668, 684–86 (1984); Gideon v. Wainwright, 372 U.S.
335, 339–43 (1963), one affirmative right repeatedly endorsed by the Court is the right to marry.
For example, in Loving v. Virginia, 388 U.S. 1 (1967), the Court found that “[m]arriage is one of
the ‘basic civil rights of man,’” id. at 12 (quoting Skinner v. Oklahoma ex rel. Williamson,
316 U.S. 535, 541 (1942)). That marriage is a fundamental right and must be provided by the
state without undue restriction was further affirmed in Zablocki v. Redhail, 434 U.S. at 385–87,
and in Turner v. Safley, 482 U.S. 78, 94–96 (1987). And in Obergefell, despite using the
negative-rights frame of “choice” discussed above, 135 S. Ct. at 2597, the Court reiterated that
the “right to marry is protected by the Constitution” and “is fundamental under the Due Process
Clause,” id. at 2598.

       Since access to marriage was so uniformly provided by the states and expected by the
people as of right, it took on a fundamental character under the Due Process Clause, even though
the performance of a marriage is an affirmative act by the state. The same could be said for
education. See supra Part II.E.3.a (discussing the historical evolution and prevalence of state-
sponsored education in the United States). And while the burden involved in performing a
marriage is substantially less than the burden in providing an education, the marriage cases at
least show that the Constitution does not categorically rule out the existence of positive rights.
 Nos. 18-1855/1871                      Gary B., et al. v. Whitmer, et al.                                Page 54


         Further, the Supreme Court’s cases expressly left open the possibility of the right to a
basic minimum education, which works to negate the argument that its recognition is impossible
given its positive or affirmative nature. If Defendants were correct, the Court could easily have
disposed of any claim to an education-related fundamental right, instead of taking pains to
distinguish and reserve decision on “whether a minimally adequate education is a fundamental
right.” Papasan, 478 U.S. at 285. While the dissent distinguishes these cases by arguing that the
Supreme Court was referring to an equal protection fundamental right, and not a substantive due
process fundamental right,17 that distinction finds no support in the Supreme Court’s case law
and is foreclosed by our own, which holds that a fundamental right is a fundamental right,
regardless of which clause the claim is brought under. See Scarbrough, 470 F.3d at 260–61
(discussing the merger of equal protection and substantive due process claims based on the
deprivation of a fundamental right).18

         One additional point from the dissent is worth noting. The dissent compares the right to a
basic minimum education to a right to state-provided food, housing, or health care, and claims
that DeShaney foreclosed any affirmative right to these or other benefits. This is because, our
colleague says, DeShaney stands for the proposition that “[s]ubstantive due process does not
regulate a state’s failure to provide public services,” regardless of the context. (Dissent at 76
(citing DeShaney, 489 U.S. at 194–97).)



         17
            The dissent appears to conflate the equal protection inquiry in Rodriguez and its progeny, which assessed
whether the state’s unequal provision of any level of education violated the Constitution’s equality mandate, with
the question alluded to in Rodriguez but explicitly reserved in Papasan: whether access to some basic minimum
level of education is a fundamental right.
         18
            As we explained in Scarborough, when the state denies an individual one of her fundamental rights, that
claim sounds under the Due Process Clause because the state cannot deprive someone of a fundamental right
without a compelling governmental reason, regardless of whether that denial is discriminatory. 470 F.3d at 260–61.
The dissent mischaracterizes the majority’s position on this point, citing Shapiro v. Thompson, 394 U.S. 618
(1969), overruled in part by Edelman, 415 U.S. 651, to suggest that a basic minimum education is nothing more
than “public aid,” and so the question is simply whether or not that aid is provided equally. (Dissent at 81.)
Unlike in this case, the plaintiffs in Shapiro did not allege that they were denied a fundamental right; rather, they
claimed that the state discriminated against them by denying welfare benefits on the basis of residency. See 394
U.S. at 627–29. Because that discrimination implicated the already-recognized fundamental right to travel between
states, the statute was reviewed under strict scrutiny. Id. at 630–31, 633–34. Thus, Shapiro says nothing about
whether the right to a basic minimum education should be classified as fundamental under the Constitution, and so
has no bearing on the question faced in this appeal.
 Nos. 18-1855/1871                       Gary B., et al. v. Whitmer, et al.                               Page 55


         But DeShaney—a case in which a child sued the state for failing to stop his father from
abusing and seriously injuring him—concerned the state’s failure to prevent harm caused by a
private actor. 489 U.S. at 191–95. The dissent’s alternative reading—that DeShaney forecloses
any affirmative obligation of the state under any circumstance, regardless of whether a private
harm is at issue—is divorced from the text of that case. DeShaney itself couched its holding in
this public-private distinction, saying “[a]s a general matter, then, we conclude that a State’s
failure to protect an individual against private violence simply does not constitute a violation of
the Due Process Clause.” Id. at 197; see also id. at 195 (“[N]othing in the language of the Due
Process Clause itself requires the State to protect the life, liberty, and property of its citizens
against invasion by private actors.”); Jones v. Reynolds, 438 F.3d 685, 688, 690 (6th Cir. 2006)
(“[W]hen a claimant argues that government officials failed to prevent private individuals from
causing another injury, . . . [DeShaney] and its progeny rarely permit the claim to go forward.”).

         Simply put, education is different. As discussed above, see supra Part II.D.3.a, universal,
state-provided public education was nearly ubiquitous at the time the Fourteenth Amendment
was adopted, and has only grown since then to be expected as a given by the public. Through
this, the state has come to effectively occupy the field in public education, and so is the only
practical source of learning for the vast majority of students. We can think of no other area of
day-to-day life that is so directly controlled by the state. And with that control must come
responsibility, particularly because some minimal education—enough to provide access to
literacy—is a prerequisite to a citizen’s participation in our political process. DeShaney implied
such a responsibility, resting its holding on the fact that the state had played no role in creating or
worsening the threat of harm the victim faced. 489 U.S. at 201.19




         19
           For this reason, the dissent errs when it describes public schooling as merely a subsidy of the private
exercise of a fundamental right. The case the dissent relies on for this is Regan v. Taxation with Representation of
Washington, 461 U.S. 540, 541–43 (1983), which addressed whether Congress could exclude donations to
organizations that engage in substantial lobbying from tax-deductibility under 26 U.S.C. § 501(c)(3). The Court’s
finding that “Congress has not violated [an organization’s] First Amendment rights by declining to subsidize its First
Amendment activities” through tax-deductible status, id. at 548, is not analogous to a state’s failure to provide a
basic minimum education at certain schools when the entire educational system is dominated by the state.
 Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                      Page 56


       Thus, even if DeShaney’s framework were applied here (despite the lack of a private
harm), this Court has recognized substantive due process claims under the state-created danger
doctrine. Kallstrom v. City of Columbus, 136 F.3d 1055, 1065–67 (6th Cir. 1998). While the
dissent argues against the right to a basic minimum education by comparing it to a constitutional
right to food, a better analogy is a world in which the state took charge of the provision of food
to the public, to the exclusion of nearly all private competitors. If the state then left the shelves
on all the stores in one city bare, with no compelling governmental reason for this choice, such
an action would place the residents of that city in heightened danger no less than the actions of
the state in other cases where courts have allowed claims under the Due Process Clause. See,
e.g., id. at 1059–60, 1069–70; Kneipp v. Tedder, 95 F.3d 1199, 1201–03, 1213–14 (3d Cir.
1996). Thus, while the dissent’s arguments amount to sound advice for us to proceed with
special caution when considering any positive fundamental right, the case law on this issue does
not foreclose recognizing the right to a basic minimum education.

                       d. Contours of the Right to a Basic Minimum Education

       Beyond simply recognizing the existence of a right to a basic minimum education, it is
also important to define its contours, at least for the purposes of this case. The Supreme Court
has “required in substantive-due-process cases a ‘careful description’ of the asserted fundamental
liberty interest.”   Glucksberg, 521 U.S. at 721 (quoting Flores, 507 U.S. at 302).             This
description does not need to circumscribe the outer-most limit of the right, but must at least
define the extent of the right needed to resolve the matter at hand. See, e.g., Obergefell, 135 S.
Ct. at 2602 (noting that rights can be described in a more “comprehensive sense,” leaving
questions on whether a particular state action or inaction is required by that right for subsequent
determination).

       Importantly, the right defined in this opinion is narrow in scope. It does not guarantee an
education at the quality that most have come to expect in today’s America (but that many are
nevertheless denied). Rather, the right only guarantees the education needed to provide access to
skills that are essential for the basic exercise of other fundamental rights and liberties, most
importantly participation in our political system. As described by Plaintiffs, this amounts to an
 Nos. 18-1855/1871                       Gary B., et al. v. Whitmer, et al.                                 Page 57


education sufficient to provide access to a foundational level of literacy—the degree of
comprehension needed for participation in our democracy.20

         At this stage of the litigation—a motion to dismiss in which no evidence has been
discovered or presented—it would be difficult to define the exact limits of what constitutes a
basic minimum education sufficient to provide such access. This task is best suited for the
district court in the first instance. But a few key principles can trace the contours of the right,
providing guideposts for the parties as they continue this litigation.

         At the outset, Defendants are correct that this Court cannot prescribe a specific
educational outcome, such as literacy or proficiency rates. Though these measures may provide
some useful evidence of whether the state is in fact providing a basic minimum education,21 they
are not sufficient evidence alone, because a court order cannot guarantee that educational
opportunity is translated into student performance. Rather, the requirement to provide a basic
minimum education means the state must ensure that students are afforded at least a rudimentary
educational infrastructure, such that it is plausible to attain literacy within that system.22

         While the precise contours of this infrastructure must be defined though the course of
further litigation and examination of the parties’ evidence, it would seem to include at least three
basic components: facilities, teaching, and educational materials (e.g., books). For each of these
components, the quality and quantity provided must at least be sufficient for students to plausibly
attain literacy within the educational system at issue. This question of fact is entrusted to the
trial court, which can assess the sufficiency of these measures in the first instance after hearing



         20
           This narrow definition of the right also helps dispel the concern that recognizing such a claim could
“open the floodgates of litigation” and “overwhelm the federal courts.” United States v. City of Loveland, 621 F.3d
465, 472 (6th Cir. 2010). Several of these claims have already been rejected not because no such right exists, but
because the facts alleged by the plaintiffs were insufficient to allege a deprivation. E.g., Papasan, 478 U.S. at 286;
Rodriguez, 411 U.S. at 36–37; La. State Bd., 830 F.2d at 568; cf. Kadrmas, 487 U.S. at 458.
         21
           Looking to other schools or school systems, these educational-outcome measures may also be helpful
evidence of what specific resources are needed to provide access to literacy.
         22
           Using Defendants’ example of the right to counsel, this approach would not transform the right to
counsel into the right to an acquittal. Rather, the right is akin to the promise of effective counsel, e.g., Strickland,
466 U.S. at 686 (citing McMann v. Richardson, 397 U.S 759, 771 n.14 (1970)), from which no outcome is
guaranteed, but the lawyer’s objective failure cannot be the source of the client’s loss.
 Nos. 18-1855/1871                     Gary B., et al. v. Whitmer, et al.                              Page 58


evidence and likely employing the assistance of expert witnesses as to what resources are
necessary.

        Our dissenting colleague criticizes this approach, implying that our holding today will
create a free-wheeling right that allows federal judges to micromanage the work of local school
boards. We do not believe this is a fair description of the limited right embraced in our opinion,
which promises only an education sufficient to provide basic access to literacy. And while this
right could be impacted by the conditions of a school’s facilities, the age of its textbooks, or the
number of teachers in its classrooms, this does not mean that any of these things individually has
a “constitutionally required” minimum level. (Dissent at 63.) Rather, the question is whether the
education the state offers a student—when taken as a whole—can plausibly give her the ability
to learn how to read.23

        Similarly, the dissent suggests that the recognition of this right—requiring that a state’s
system of public education provide at least a shot at literacy, irrespective of which school district
a student is assigned to—would somehow stymie innovation and create a one-size-fits-all,
national program of education. But how each state reaches the basic minimum level of education
discussed above can vary dramatically, and nothing in our recognition of this right—or even any
resulting remedy in this case—could alter the broad powers of the states under our federalist
system. The state is free to fashion its own school system in any number of ways, but however it
does so, it must give all students at least a fair shot at access to literacy—the minimum level of
education required to participate in our nation’s democracy.

                 4. Application of the Right to Plaintiffs’ Allegations

        Beyond the abstract question of whether there is a fundamental right to a basic minimum
education, Plaintiffs must also have plausibly alleged that they were deprived of such an
education. See Iqbal, 556 U.S. at 678 (“A claim has facial plausibility when the plaintiff pleads
factual content that allows the court to draw the reasonable inference that the defendant is
liable for the misconduct alleged.”).           Looking to their complaint as a whole, Plaintiffs’

        23
           Just because “the complaint makes allegations about physics and economics courses too” (Dissent at 77),
does not mean we agree that those additional areas of study are required as part of a fundamental right providing
access to basic literacy.
 Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                      Page 59


allegations—if proven true—would demonstrate that they have been deprived of an education
providing access to literacy.

        The core of Plaintiffs’ complaint is that they are forced to “sit in classrooms where not
even the pretense of education takes place, in schools that are functionally incapable of
delivering access to literacy.” (Compl., R. 1 at PageID #4; see also id. at #19 (“[Plaintiffs’
schools] wholly lack the capacity to deliver basic access to literacy, functionally delivering no
education at all.”).) But we cannot simply credit Plaintiffs’ legal conclusions. Iqbal, 556 U.S. at
677–78 (citing Twombly, 550 U.S. at 555–57, 570). To avoid dismissal, Plaintiffs must have
pleaded enough factual material to plausibly support this claim. Id. at 678–79.

        The most important allegations for this point concern the specific conditions in Plaintiffs’
schools. Plaintiffs allege significant teacher shortages, coupled with unqualified instructors when
they do have someone in the classroom. They allege dangerous and significantly distracting
conditions within their school buildings, including extreme temperatures, overcrowding, and a
lack of hygiene. They also allege a dearth of textbooks and other school supplies, with those they
do have being in an abysmal or near unusable condition. These allegations are supported
by specific examples, including several photographs reproduced within the complaint. At the
motion-to-dismiss stage, this permits an inference that Plaintiffs’ schools cannot provide access
to literacy.

        Plaintiffs further support their claim by citing data that show a zero or near-zero
percentage of subject-matter proficiency among students at their schools. As noted above, these
figures alone are not enough to state a claim, because the right to a basic minimum education
cannot guarantee a specific educational outcome. See supra Part II.E.3.d. Further development
of the record will be necessary to determine how these measures—largely put in terms of “grade
level” or “proficiency”—are correlated with the type of foundational literacy at issue here. But
for now, these data further support the inference that Plaintiffs’ schools are woefully insufficient,
especially when combined with qualitative descriptions of their classes’ literacy shortcomings.
 Nos. 18-1855/1871                Gary B., et al. v. Whitmer, et al.                        Page 60


       In sum, Plaintiffs allege facts concerning inadequate books and materials, insufficient or
unqualified teaching staff, and decrepit and dangerous school conditions (and include
photographs within their complaint). They then allege that nearly zero percent of students at
these schools were graded as proficient in English or other subject-matter tests administered by
the state. Taking the allegations of the complaint as true, and drawing all reasonable inferences
in Plaintiffs’ favor, see, e.g., Cahoo v. SAS Analytics, Inc. 912 F.3d 887, 897 (6th Cir. 2019),
Plaintiffs have plausibly been deprived of an education that could provide access to literacy.
Defendants have not argued otherwise—they rest on the legal argument that there is no
implicated fundamental right—and also have not argued that this deprivation is narrowly tailored
to advance a compelling state interest. E.g., Glucksberg, 521 U.S. at 721 (citing Flores, 507 U.S.
at 302). While Plaintiffs still face the burden of proving their factual contentions at trial, under
the standards governing a motion to dismiss, this is enough to get them through the courthouse
doors. Accordingly, the district court’s dismissal of this claim must be reversed.

                                      III. CONCLUSION

       The recognition of a fundamental right is no small matter. This is particularly true when
the right in question is something that the state must affirmatively provide. But just as this Court
should not supplant the state’s policy judgments with its own, neither can we shrink from our
obligation to recognize a right when it is foundational to our system of self-governance.

       Access to literacy is such a right. Its ubiquitous presence and evolution through our
history has led the American people universally to expect it. And education—at least in the
minimum form discussed here—is essential to nearly every interaction between a citizen and her
government. Education has long been viewed as a great equalizer, giving all children a chance to
meet or outperform society’s expectations, even when faced with substantial disparities in wealth
and with past and ongoing racial inequality.

       Where, as Plaintiffs allege here, a group of children is relegated to a school system that
does not provide even a plausible chance to attain literacy, we hold that the Constitution provides
them with a remedy. Accordingly, while the current versions of Plaintiffs’ equal protection and
compulsory attendance claims were appropriately dismissed, the district court erred in denying
 Nos. 18-1855/1871               Gary B., et al. v. Whitmer, et al.                    Page 61


their central claim: that Plaintiffs have a fundamental right to a basic minimum education,
meaning one that can provide them with a foundational level of literacy. The district court’s
order is affirmed in part and reversed in part, and the case is remanded for further proceedings
consistent with this opinion.
 Nos. 18-1855/1871                Gary B., et al. v. Whitmer, et al.                      Page 62


                                       _________________

                                            DISSENT
                                       _________________

       MURPHY, J., dissenting. The complaint in this case alleges school conditions that
would significantly impair any child’s ability to learn. If I sat in the state legislature or on the
local school board, I would work diligently to investigate and remedy the serious problems that
the plaintiffs assert. But I do not serve in those roles. And I see nothing in the complaint that
gives federal judges the power to oversee Detroit’s schools in the name of the United States
Constitution. That document does not give federal courts a roving power to redress “every social
and economic ill.” Lindsey v. Normet, 405 U.S. 56, 74 (1972). It instead gives federal courts a
limited power “to say what the law is.” Marbury v. Madison, 5 U.S. 137, 177 (1803). And the
law has long been clear: Unlike the right to free speech in the First Amendment or the right to a
jury trial in the Seventh, education “is not among the rights afforded explicit protection under our
Federal Constitution.” San Antonio Indep. Sch. Dist. v. Rodriguez, 411 U.S. 1, 35 (1973).
So, while I agree with the majority that the defendants have not shown that this case is moot,
I must respectfully dissent from its view that the complaint alleges a valid “substantive due
process” claim.

       The plaintiffs argue that the Due Process Clause imposes a one-size-fits-all duty on all
50 states to devote an unspecified level of taxpayer dollars to an unspecified level of education.
Their novel request for a positive right to education will “mark a drastic change in our
understanding of the Constitution.” Harris v. McRae, 448 U.S. 297, 318 (1980). The Due
Process Clause has historically been viewed, consistent with its plain text, as a negative limit on
the states’ power to “deprive” a person of “liberty” or “property.” U.S. Const. amend. XIV, § 1.
It has not been viewed as a positive command for the states to protect liberty or provide property.
A state’s decision “not to subsidize the exercise of a fundamental right” has never been thought
to “infringe the right,” even in areas where the states have long provided that assistance. Regan
v. Taxation With Representation of Wash., 461 U.S. 540, 549 (1983). While, for example, a
party may have a constitutional right against state aggression, the party has no constitutional
right to state protection against private violence. DeShaney v. Winnebago Cty. Dep’t of Soc.
 Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                    Page 63


Servs., 489 U.S. 189, 195–96 (1989). This traditional understanding ends today. The states that
make up this circuit now must meet the school-quality standards that federal judges find
necessary to enforce the plaintiffs’ nebulous right to “access literacy.” That is now the law of
this circuit even though the Supreme Court has repeatedly explained that “[p]ublic education is
not a ‘right’ granted to individuals by the Constitution.” Plyler v. Doe, 457 U.S. 202, 221
(1982).

          This positive right to a minimum education will jumble our separation of powers. It will
immerse federal courts in a host of education disputes far outside our constitutionally assigned
role to interpret legal texts. Cf. Washington v. Glucksberg, 521 U.S. 702, 721 (1997). How
should those courts remedy the schools that they conclude are not meeting the constitutionally
required quality benchmarks? May they compel states to raise their taxes to generate the needed
funds? Or order states to give parents vouchers so that they may choose different schools? How
old may textbooks be before they become constitutionally outdated? What minimum amount of
training must teachers receive? Which HVAC systems must public schools use? Our judicial
commissions give us no special insights into these “difficult questions of educational policy.”
Rodriguez, 411 U.S. at 42. But the states’ ability to experiment with diverse solutions to
challenging policy problems has long been a cherished aspect of our federalism. United States v.
Lopez, 514 U.S. 549, 581 (1995) (Kennedy, J., concurring). I would leave the difficult problems
of education policy presented by this case where they have traditionally been—with the states
and their people.

          These legal points are not meant to deny much of what the majority eloquently says.
The majority correctly recognizes “the vital role of education in a free society.” Rodriguez,
411 U.S. at 30. No one disputes the importance of education for children to have a chance at
life, just as no one disputes the importance of their having enough food to eat or a sturdy roof
over their heads. Yet my view that education is important as a policy matter says nothing about
whether I may find it compelled as a constitutional one. Id. at 32–34. That is what our Framers
meant when they said that judges exercise “neither FORCE nor WILL but merely judgment.”
The Federalist No. 78, at 464 (A. Hamilton) (Clinton Rossiter ed., 1961). The constitutional
question in this case turns on a legal judgment about the meaning of the Constitution’s words; it
 Nos. 18-1855/1871                Gary B., et al. v. Whitmer, et al.                     Page 64


does not turn on a policy assessment about education’s societal value. And I see nothing in the
Constitution’s language that creates a substantive entitlement to a state-funded education.

       The majority also correctly notes that the Fourteenth Amendment does include words
designed to remedy our country’s sad history of racial discrimination in the public schools.
Brown v. Board of Education, 347 U.S. 483 (1954), stands out as a bedrock Supreme Court
precedent, righting the legal wrong that was Plessy v. Ferguson, 163 U.S. 537 (1896). The Equal
Protection Clause compels courts to apply the most exacting scrutiny to a state’s racially
discriminatory decisions. Johnson v. California, 543 U.S. 499, 505 (1995). But the plaintiffs’
due-process claim here does not implicate this equality mandate. They do not argue that the
purported school conditions arose from racial discrimination violating core equal-protection
guarantees. And, as the majority explains, their equal-protection claim fails because they merely
allege poor school conditions. They do not identify any discrete unequal treatment by the state
defendants.

       For these reasons and those that follow, I would affirm the district court’s judgment.

                                                 I

       The plaintiffs allege that they have a fundamental “right to State-provided access to
literacy protected by the Due Process Clause.” Apt. Br. 25. Both portions of this proposed
right—the state-provided portion and the access-to-literacy portion—depart from settled
doctrine. The Supreme Court has repeatedly held that education is not a “fundamental right.”
And even if some minimum education could attain fundamental-right status, the plaintiffs’ claim
still must fail. Substantive due process has never compelled states to provide their residents with
the funds they need to exercise fundamental rights. It has instead barred states from interfering
with the exercise of those rights. In short, the plaintiffs seek an unprecedented subsidy for an
unprecedented right.
 Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                       Page 65


                                                 A

       At the outset, the plaintiffs’ assertion that they have a fundamental right to a minimum
education faces stiff precedential headwinds. The Supreme Court has refused to treat education
as a fundamental right every time a party has asked it to do so. Kadrmas v. Dickinson Pub. Sch.,
487 U.S. 450, 458 (1988); Papasan v. Allain, 478 U.S. 265, 284–86 (1986); Plyler v. Doe, 457
U.S. 202, 223 (1982); San Antonio Indep. Sch. Dist. v. Rodriguez, 411 U.S. 1, 35, 37 (1973).
From a circuit judge’s perspective, these decisions should make us think long and hard before
adopting the plaintiffs’ novel right to a minimally adequate education.

       This line of precedent begins with Rodriguez. It considered whether Texas’s reliance on
local taxes to fund schools, which caused gross financial disparities across school districts,
violated the Equal Protection Clause.        411 U.S. at 9–15.          While conceding education’s
importance to our society, the Court recognized that “the importance of a service performed by
the State does not determine whether it must be regarded as fundamental.” Id. at 30. Rather,
education’s status as a fundamental right turns on whether “there is a right to education explicitly
or implicitly guaranteed by the Constitution.” Id. at 33. The Court could find no such right.
Education “is not among the rights afforded explicit protection under our Federal Constitution.”
Id. at 35. And the Court refused to find education implicitly guaranteed on the ground that it was
necessary to exercise other rights, such as the right to free speech or to vote. Id. at 35–36.

       In a trio of equal-protection decisions since, the Court has repeatedly reaffirmed this
conclusion.   In Plyler, a Texas law gave school districts discretion to deny education to
immigrant children who were in this country illegally. 457 U.S. at 205. Some of these children
challenged a school district’s decision to require them to pay tuition. Id. at 206 & n.2. While the
Court ultimately found that this law violated equal protection under the relaxed standards that
apply when fundamental rights are not at stake, it repeated: “Nor is education a fundamental
right.” Id. at 223. Papasan next addressed a challenge to Mississippi’s unequal distribution of
the income produced from its public-school lands. 478 U.S. at 267–68. The Court interpreted
Rodriguez and Plyler to hold that “education is not a fundamental right.”             Id. at 284–85.
Kadrmas lastly considered a challenge to North Dakota laws that allowed some school districts
to charge for bus services but mandated that others offer those services for free. 487 U.S. at 452.
 Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                        Page 66


The Court noted for a fourth time: “Nor have we accepted the proposition that education is a
‘fundamental right[.]’” Id. at 458. These decisions could not be clearer: “[A]ccess to education
is not guaranteed by the Constitution.” Ambach v. Norwick, 441 U.S. 68, 77 n.7 (1979).

       The plaintiffs assure us that we can disregard these many statements. That is so, they
say, because Papasan noted that the Court has “not yet definitively settled the question[] whether
a minimally adequate education is a fundamental right.” 478 U.S. at 285. Unlike the complaint
in Papasan, the plaintiffs add, their complaint pleads that the state has not given them even a
“minimally adequate” education. I am skeptical that we may sidestep this long line of authority
so easily. But we need not decide whether the Constitution includes a fundamental right to a
minimum education (or “access to literacy”). Even if the Constitution contains this implied
right, the plaintiffs’ substantive-due-process claim must fail for a more rudimentary reason.

                                                  B

       The Supreme Court has long recognized a “basic” constitutional difference between a
state’s use of its coercive power to regulate its residents and the state’s refusal to use its spending
power to give them things. Maher v. Roe, 432 U.S. 464, 475 (1977). To list one of many
examples: Just because the Free Speech Clause bars a state from banning its citizens’ political
speech, Eu v. San Francisco Cty. Democratic Cent. Comm., 489 U.S. 214, 222–23 (1989), does
not mean that the clause requires the state to give them the funds they need to engage in that
speech, Ysursa v. Pocatell Educ. Ass’n, 555 U.S. 353, 364 (2009). Under the Due Process
Clause, too, this difference between state coercion and state assistance finds support in
constitutional text, in Supreme Court precedent, in our federalist structure, and in the nature of
the judicial power. These factors all lead me to reject the plaintiffs’ novel claim that the Due
Process Clause compels every state in this nation to affirmatively provide some minimum level
of education.

                                                  1

       Start with text. The Due Process Clause provides: “[N]or shall any state deprive any
person of life, liberty, or property, without due process of law.” U.S. Const. amend. XIV, § 1.
This language is “phrased in the negative.” Archie v. City of Racine, 847 F.2d 1211, 1220 (7th
 Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                        Page 67


Cir. 1988) (en banc). By barring a state from “depriv[ing]” individuals of their “life, liberty, or
property,” the clause limits the state’s power to “take away” the people’s lives, their liberty, or
their property (at least without due process). Noah Webster, An American Dictionary of the
English Language 358 (1882); see Joseph E. Worcester, A Dictionary of the English Language
386 (1878). The text would be a poor choice of words if the clause’s Framers meant to compel a
state to protect its people’s lives, to promote their liberties, or to provide them with property.

       This ordinary meaning comports with the way in which the text would have been viewed
at the time of its enactment: as a limit on the states’ power to intrude on private rights. By 1868,
the Supreme Court had already held that the Fifth Amendment’s Due Process Clause has its roots
in Magna Carta and so imposes a “restraint on the legislative as well as on the executive and
judicial powers of the government.” Murray’s Lessee v. Hoboken Land & Improvement Co.,
59 U.S. 272, 276 (1856). Conversely, “[t]he Framers would have been astounded to hear” that
the clause compelled Congress to offer public services. David P. Currie, Positive and Negative
Constitutional Rights, 53 U. Chi. L. Rev. 864, 865–66 (1986). Similar provisions in state
constitutions were also interpreted to limit “the aggressive tendency of power,” not to command
state assistance. Thomas M. Cooley, A Treatise on the Constitutional Limitations which Rest
upon the Legislative Power of the States of the American Union 351 (1868); see Edward J.
Eberle, Procedural Due Process: The Original Understanding, 4 Const. Comment. 339 (1987)
(discussing cases). The Supreme Court thus quickly read the Fourteenth Amendment’s Due
Process Clause in the same limited fashion—as “secur[ing] the individual from the arbitrary
exercise of the powers of government.” Daniels v. Williams, 474 U.S. 327, 331 (1986) (quoting
Hurtado v. California, 110 U.S. 516, 527 (1884)); see Davidson v. City of New Orleans, 96 U.S.
97, 101–04 (1878).

       The plaintiffs have not even attempted to reconcile their proposed positive right with this
constitutional text. They do not argue that the State of Michigan has “take[n] away” their liberty
to obtain a minimum education of their choice. Webster, supra, at 358. They do not, for
example, allege that the state bars them from attending a private school, Pierce v. Soc’y of
Sisters, 268 U.S. 510, 534–35 (1925), or from learning a particular subject, Meyer v. Nebraska,
262 U.S. 390, 400–03 (1923). No, the plaintiffs say that the state has deprived them of an
 Nos. 18-1855/1871               Gary B., et al. v. Whitmer, et al.                    Page 68


education because the state has not provided them with an education. But the text does not
require states to provide their people with any services, let alone an unidentified level of
schooling. Only in an area where “process” equals “substance” could “deprive” equal “provide.”

       Nor would Americans at the time of the Due Process Clause’s adoption have read it to
compel states to operate schools. No one would have viewed the clause as a check on the states’
“aggressive tendency” to be stingy with their public services.        Cooley, supra, at 351; see
Daniels, 474 U.S. at 331. Such an unusual reading would have meant that Congress had been
violating the Fifth Amendment for decades. After all, the federal government had not adopted a
national system of schools.     And most people would have thought that Article I of the
Constitution did not give it that power. See United States v. Lopez, 514 U.S. 549, 565–66
(1995). Simply put, any claim that the Due Process Clause imposes a duty on states to provide a
minimum education to their residents requires us to rewrite the text and to ignore the backdrop
against which it was enacted.

                                                2

       Turn to precedent. The Supreme Court’s substantive-due-process decisions have long
been controversial “because guideposts for responsible decisionmaking in this unchartered area
are scarce and open-ended.” Collins v. City of Harker Heights, 503 U.S. 115, 125 (1992). But
these controversies have involved a different topic altogether—the meaning of the phrase “due
process,” not the verb “deprive.” Justices have debated when language sounding in process can
impose absolute limits on a state’s power to take away a person’s liberty or property no matter
the process provided. The Court has considered such things as whether states may limit the
hours that people work, compare Lochner v. New York, 198 U.S. 45, 56 (1905), with id. at 75–76
(Holmes, J., dissenting); eliminate their ability to obtain an abortion, compare Planned
Parenthood of Se. Pa. v. Casey, 505 U.S. 833, 846–53 (1992), with id. at 979–81 (Scalia, J.,
dissenting); or impose large punitive-damages awards, compare State Farm Mut. Auto. Ins. Co.
v. Campbell, 538 U.S. 408, 416–18 (2003), with id. at 430–31 (Ginsburg, J., dissenting).
Whoever has the better of these debates, they unquestionably addressed limits on the states’
regulatory power.
 Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                        Page 69


       These decisions have not, by contrast, touched the states’ spending power. Until now, the
Due Process Clause has left little room for debate that a state generally “is under no
constitutional duty to provide substantive services for those within its border.” Youngberg v.
Romeo, 457 U.S. 307, 317 (1982). While minimum levels of food, housing, and medical care are
critical for human flourishing and for the exercise of constitutional rights, due process does not
compel states to spend funds on these necessities of life. True, the Supreme Court has never
treated food, housing, or medical care themselves as “fundamental rights” triggering heightened
scrutiny. Lyng v. Int’l Union, United Auto., Aerospace & Agric. Implement Workers of Am.,
UAW, 485 U.S. 360, 369 (1988) (food); Maher, 432 U.S. at 469 (medical care); Lindsey v.
Normet, 405 U.S. 56, 73–74 (1972) (housing). But the Court has drawn this same distinction
between state coercion and state subsidies when fundamental rights were on the line. The Due
Process Clause generally confers “no affirmative right to governmental aid, even where such aid
may be necessary to secure life, liberty, or property interests of which the government itself may
not deprive the individual.” DeShaney v. Winnebago Cty. Dep’t of Soc. Servs., 489 U.S. 189,
196 (1989).

       Take abortion. The Court has held that substantive due process forbids the states from
banning all abortions. Casey, 505 U.S. at 846. But the Court has rejected the notion that
substantive due process also requires them to pay for abortions, Rust v. Sullivan, 500 U.S. 173,
201 (1991), or to provide access to abortion facilities, Webster v. Reprod. Health Servs.,
492 U.S. 490, 507–08 (1989). That is because “[a] refusal to fund protected activity, without
more, cannot be equated with the imposition of a ‘penalty’ on that activity.” Rust, 500 U.S. at
193 (citation omitted). Or, in the Constitution’s words, a state does not “deprive” individuals of
their “liberty” interest in abortion merely by failing to provide access to the procedure.

       The Court has kept to this rule even where the inclination to create an exception would
reach its apex. Substantive due process bars a state from arbitrarily injuring its residents (which
deprives them of their liberty or lives). County of Sacramento v. Lewis, 523 U.S. 833, 840
(1998); Guertin v. State, 912 F.3d 907, 917, 920–21 (6th Cir. 2019). Yet the doctrine gave four-
year-old Joshua DeShaney no relief when a county failed to protect him from his abusive father.
DeShaney, 489 U.S. at 195–96. Joshua’s father beat him “so severely that he fell into a life-
 Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                     Page 70


threatening coma” and was “expected to spend the rest of his life confined to an institution.” Id.
at 193. The boy nevertheless could not use substantive due process to challenge the state’s
deficient aid because “a State’s failure to protect an individual against private violence simply
does not constitute a violation of the Due Process Clause.” Id. at 197.

         The plaintiffs’ claim all but requires us to overrule this caselaw. I do not see how the
Due Process Clause can compel Michigan to provide the plaintiffs with educational services
when it did not require Winnebago County to provide Joshua DeShaney with protective services.
Their claim must fail for the same reason his did: The Due Process Clause “confer[s] no
affirmative right to governmental aid[.]” Id. at 196. Nor can the plaintiffs sidestep this rule with
Papasan’s dicta reserving whether a minimum education might qualify as a “fundamental right.”
478 U.S. at 285. Even when constitutional rights are at stake, the government has no duty to
spend funds to promote those rights. Rust, 500 U.S. at 201. Before today, this rule would have
foreclosed any due-process request for a taxpayer-funded education. The plaintiffs’ new right
thus unmoors substantive due process (an already amorphous doctrine) from a clear limit on its
reach.

                                                  3

         Next consider the Framers’ constitutional design. The Constitution’s federalist structure
gives “few and defined” powers to the federal government and leaves “numerous and indefinite”
powers to the states. The Federalist No. 45, at 289 (J. Madison) (Clinton Rossiter ed., 1961).
This federalism enhances our liberty by allowing local communities to make local decisions free
from a less accountable and more distant central power. Bond v. United States, 564 U.S. 211,
221–22 (2011). So “[t]he maintenance of the principles of federalism is a foremost consideration
in interpreting any of the pertinent constitutional provisions under which this Court examines
state action.” Rodriguez, 411 U.S. at 44 (citation omitted); cf. Kurt T. Lash, The Lost History of
the Ninth Amendment 352–53 (2009). That is especially true for substantive due process.
Federal courts undercut the people’s interest in local decisionmaking whenever they nationalize
new extratextual rights. That expansion “place[s] the matter outside the arena of public debate
and legislative action” within each state. Washington v. Glucksberg, 521 U.S. 702, 720 (1997).
 Nos. 18-1855/1871                Gary B., et al. v. Whitmer, et al.                     Page 71


       This federalism concern has great urgency here. The plaintiffs’ proposed right to a state-
provided education asks the federal government to intervene in an area that has long been “a
traditional concern of the States.” Lopez, 514 U.S. at 580 (Kennedy, J., concurring); see Horne
v. Flores, 557 U.S. 433, 448 (2009). Countless examples show this tradition. To give but one,
when a member of Congress proposed a national school system in 1870, many expressed
constitutional doubts and the bill did not even get a vote.            See David P. Currie, The
Reconstruction Congress, 75 U. Chi. L. Rev. 383, 466–67 (2008); Gordon Canfield Lee, The
Struggle for Federal Aid, First Phase: A History of the Attempts to Obtain Federal Aid for the
Common Schools, 1870-1890, 42–55 (1949).            (The legislator had relied primarily on the
Constitution’s Preamble and its Guarantee Clause as the purported basis for this congressional
power.) Yet the plaintiffs’ view that due process compels the states to provide a minimum
education would trigger Congress’s enforcement power under the Fourteenth Amendment, U.S.
Const. amend. XIV, § 5, and so could allow Congress for the first time to “regulate the
educational process directly,” Lopez, 514 U.S. at 565.

       To be sure, “it is doubtful that any State” would disagree with the plaintiffs’ goal: States
should strive to alleviate poor school conditions. Id. at 581 (Kennedy, J., concurring). But
“considerable disagreement exists about how best to accomplish that goal.” Id. Should states fix
the problem of failing schools by sending more money into them? Cf. DeRolph v. State, 780
N.E.2d 529, 537–38 (Ohio 2002) (Moyer, C.J., dissenting). Or should they fix the problem by
giving children a choice to attend other schools? Cf. Zelman v. Simmons-Harris, 536 U.S. 639,
644–45 (2002). Each state may choose a different policy mix to confront the “intractable
economic, social, and even philosophical problems” associated with this issue.         Rodriguez,
411 U.S. at 42 (citation omitted). “In this circumstance, the theory and utility of our federalism
are revealed, for the States may perform their role as laboratories for experimentation to devise
various solutions where the best solution is far from clear.” Lopez, 514 U.S. at 581 (Kennedy, J.,
concurring); New State Ice Co. v. Liebmann, 285 U.S. 262, 311 (1932) (Brandeis, J., dissenting).
The plaintiffs’ nationwide right would undercut the educational experimentation so necessary to
find solutions that work. Cf. District Attorney’s Office for Third Judicial Dist. v. Osborne,
557 U.S. 52, 73 (2009).
 Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                       Page 72


       Public education also requires public funds. States facing tight budgets must make
delicate tradeoffs about how much money to devote to education as compared to other priorities
like healthcare, welfare, or police protection. “Higher quality [education] may come at the
expense of a higher budget for the police or [the roads], or at the expense of higher taxes
that induce people to relocate to low-service (and low-tax) jurisdictions.” Archie, 847 F.2d at
1223–24. The Supreme Court has traditionally given states wide discretion to make these
financial tradeoffs. Rodriguez, 411 U.S. at 40. Yet the plaintiffs’ claim would disrupt state
fiscal policies too by creating an “extraordinary” positive right to education. Harris v. McRae,
448 U.S. 297, 318 (1980).

       And while the Due Process Clause has traditionally imposed only negative limits on
states, the people of each state may impose positive duties in their state constitutions. Jeffrey S.
Sutton, 51 Imperfect Solutions 35 (2018). For centuries, states have done just that in this
educational setting. See Steven G. Calabresi & Michael W. Perl, Originalism and Brown v.
Board of Education, 2014 Mich. St. L. Rev. 429, 450–54 & nn.97–126 (2015).                   Yet, as
evidenced by the “linguistic diversity of the various states’ education clauses,” Conn. Coal. for
Justice in Educ. Funding, Inc. v. Rell, 990 A.2d 206, 244 (Conn. 2010), their decisions have been
far from uniform. While many courts have recently read their states’ education clauses as giving
them the authority to compel a certain level of education, id. at 244–50 & n.55, many others have
read their clauses as leaving education policies to state legislatures, see, e.g., Citizens for Strong
Sch., Inc. v. Fla. State Bd. of Educ., 262 So. 3d 127, 129–30 (Fla. 2019) (per curiam); King v.
State, 818 N.W.2d 1, 4 (Iowa 2012); Bonner ex rel. Bonner v. Daniels, 907 N.E.2d 516, 521–22
(Ind. 2009). Some two years before this case, for example, Michigan courts rejected a claim that
the Michigan Constitution required public schools to meet a certain level of educational quality.
See LM v. State, 862 N.W.2d 246, 253 (Mich. Ct. App. 2014), appeal denied, SS v. State,
869 N.W.2d 273 (Mich. 2015). The plaintiffs’ nationwide rule thus would deprive the people in
each state of their “political” liberty to decide for themselves the scope of any educational right
that they want in their state constitutions. Bond, 564 U.S. at 221.
 Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                      Page 73


                                                  4

       Lastly consider the nature of our own authority. Article III gives federal courts the
“judicial Power.” U.S. Const. art. III, § 1. This power does not allow federal courts to declare
state action unconstitutional “merely because it is, in their judgment, contrary to the principles of
natural justice.” Calder v. Bull, 3 U.S. 386, 399 (1798) (opinion of Iredell, J.). It allows them to
declare state action unconstitutional only because the Constitution’s text qualifies as “law” and
takes supremacy over state law when an “irreconcilable variance” exists between the two. The
Federalist No. 78, supra, at 466–67; Marbury v. Madison, 5 U.S. 137, 177 (1803). In other
words, we have “the authority to interpret the law; we possess neither the expertise nor the
prerogative to make policy judgments.” Nat’l Fed’n of Indep. Bus. v. Sebelius, 567 U.S. 519,
538 (2012) (Roberts, C.J.). So we must “‘exercise the utmost care whenever we are asked to
break new ground in this field,’ lest the liberty protected by the Due Process Clause be subtly
transformed into the policy preferences of the Members of this Court.” Glucksberg, 521 U.S. at
720 (citations omitted).

       The proposed right to a state-provided education shows why courts must exercise this
caution. The right would entangle courts in policy controversies well outside their authority “to
say what the law is.” Marbury, 5 U.S. at 177. Many education disputes, for example, arise from
a “shortage of money.” Sutton, supra, at 38. Does the right to “access literacy” give federal
judges the power to direct states to increase their taxes to provide the required education?
Or allow courts to compel spending cuts for healthcare to free up the needed funds? I, for one,
would be troubled by a federal court instructing a state legislature that “[b]ecause education is
one of the state’s most important functions, lack of financial resources will not be an acceptable
reason for failure to provide the best educational system.” Campbell Cty. Sch. Dist. v. State, 907
P.2d 1238, 1279 (Wyo. 1995). The Supreme Court has told us not “to second-guess state
officials charged with the difficult responsibility of allocating [their] limited public . . . funds
among the myriad of potential” programs. Dandridge v. Williams, 397 U.S. 471, 487 (1970).
And it has said that we “lack both the expertise and the familiarity with local problems so
necessary to the making of wise decisions with respect to the raising and disposition of public
revenues.” Rodriguez, 411 U.S. at 41.
 Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                    Page 74


       Debates over the best way to help children stuck in failing schools likewise “involve[] the
most persistent and difficult questions of educational policy.” Id. at 42. Consider, for example,
questions about the root causes of poorly performing schools. The plaintiffs in this case allege
that “high teacher turnover,” including heavy reliance on teachers from Teach for America, has
partially caused the poor learning environments.          Compl., R.1, PageID#101.      A similar
California suit, by contrast, alleged that the state’s tenure rules—which entrenched bad teachers
in the state’s public schools—caused those poor learning environments.            See Vergara v.
California, 209 Cal. Rptr. 3d 532, 539–40 (Cal. Ct. App. 2016). Who’s right? Federal courts are
not equipped to determine personnel policies or teacher-certification rules for the schools across
this country.

       Next consider questions about the best solutions for failing schools. The plaintiffs in this
case request an injunction that would require Michigan to, among other things, fix public
schools with “insufficient teacher capacity” or “deplorable school conditions.” Compl., R.1,
PageID#132. A similar Connecticut suit, by contrast, sought to enjoin “Anti-Opportunity Laws”
that reduced the ability of children to choose other schools.           See Martinez v. Malloy,
350 F. Supp. 3d 74, 80–81 (D. Conn. 2018). Do federal courts get to pick between investing
more in traditional schools or investing more in alternatives? It would be ironic if the voucher
system that the Supreme Court narrowly upheld for the City of Cleveland could be
constitutionally compelled for the entire nation. See Zelman, 536 U.S. at 653.

       Our judicial power gives us no “specialized knowledge and experience” about the best
education policies. Rodriguez, 411 U.S. at 42. Just as the Due Process Clause “does not enact
Mr. Herbert Spencer’s” views in the economic sphere, Lochner, 198 U.S. at 75 (Holmes, J.,
dissenting), so too it does not enact Milton Friedman’s, Horace Mann’s, or any other individual’s
views in this education sphere. The Constitution instead leaves these debates about education
policy with the states and their people.
 Nos. 18-1855/1871                  Gary B., et al. v. Whitmer, et al.                     Page 75


                                                  II

          To reach a contrary result, the majority invokes Glucksberg’s substantive-due-process
test; makes analogies to other allegedly “positive” rights; relies on the dicta in the Supreme
Court’s education decisions; and recounts our history of racially discriminatory education. None
of these points permits the positive right to education that the majority finds in the Due Process
Clause.

                                                  A

          The majority cites Glucksberg’s historical framework for substantive-due-process claims
and notes that most state constitutions have long included some type of clause about education or
schools. Majority Op. 41–51. But Glucksberg’s framework does not extend to this distinct
subsidy context, and it would not justify the plaintiffs’ proposed right even if it did.

          Glucksberg considered a law that banned physician-assisted suicide; it did not consider a
law refusing to pay for the practice. In that regulatory context, the Supreme Court asked whether
the activity that the state prohibited (suicide) was “deeply rooted in this Nation’s history and
tradition” and “implicit in the concept of ordered liberty.” Glucksberg, 521 U.S. at 721 (citation
omitted). This test should not even enter the field when a plaintiff challenges a state’s alleged
failure to provide a public service (as in this case), as opposed to its deprivation of a liberty or
property interest (as in cases like Glucksberg or Casey). Relying on Glucksberg to find a right to
a taxpayer-funded education is like relying on Roe v. Wade, 410 U.S. 113 (1973), to find a right
to a taxpayer-funded abortion. But see Maher, 432 U.S. at 475–76.

          DeShaney proves my point. That case did not ask whether state protection from private
violence was deeply rooted in our history or implicit in the concept of ordered liberty. See
489 U.S. at 194–203. It is, of course, both. As for history, “[p]rotection” from private violence
has always been the government’s job. Corfield v. Coryell, 6 F. Cas. 546, 551 (Washington,
Circuit Justice, C.C.E.D. Pa. 1823). Early state constitutions noted that “[e]ach individual of the
society has a right to be protected by it in the enjoyment of his life, liberty, and property,
according to standing laws.”       Mass. Const. of 1780, pt. I, art. X; cf. Pa. Const. of 1776,
Declaration of Rights, art. VIII; Va. Declaration of Rights § 3 (1776). As for ordered liberty,
 Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                        Page 76


under the original social contract, individuals give up some of their freedom in exchange for
security (not education) from the government. See John Locke, Two Treatises of Government
184–86 (Thomas I. Cook, ed., Hafner Publ’g Co. 1947) (1690); 1 William Blackstone,
Commentaries on the Laws of England *226. If Glucksberg’s test extends to public services,
DeShaney cannot stand. DeShaney instead adopted a much simpler rule: Substantive due process
does not regulate a state’s failure to provide public services. 489 U.S. at 194–97. Any claim for
a state-provided education falls within DeShaney’s rule, not Glucksberg’s.

       Even if Glucksberg’s framework applied, the plaintiffs’ proposed right would not satisfy
it. Other than the fact that they label their claim a right to “access literacy,” I see little daylight
between that claim and the one Rodriguez rejected. The plaintiffs rely on state constitutional
provisions as their main support for the argument that literacy is “deeply rooted in this Nation’s
history and tradition.” Glucksberg, 521 U.S. at 721 (citation omitted). But these clauses address
schools or education generally; they do not mention access to literacy specifically. See Calabresi
& Perl, supra, at 450–54 & nn.97–126. The provisions thus provide no basis for a standalone
right to literacy apart from a general right to education. If the Supreme Court thought that these
clauses justified a fundamental right to education, it would have said so in Rodriguez.

       The plaintiffs also merely cite these state education clauses; they do not discuss how the
states have applied them. For most of our country’s history, “[t]he overwhelming majority of
States” did not treat the clauses as creating judicially enforceable individual rights to a minimum
education (in contrast to a general mandate for the legislature to set up a statewide school
system). John C. Eastman, When Did Education Become a Civil Right? An Assessment of State
Constitutional Provisions for Education 1776-1900, 42 Am. J. Legal Hist. 1, 2 (1998). That is
why, in 1992, a commentator could describe an “emerging” right to education, not a
longstanding one.     See Allen W. Hubsch, The Emerging Right to Education Under State
Constitutional Law, 65 Temple L. Rev. 1325 (1992). And even under an approach using
“reasoned judgment” to discover new rights, Obergefell v. Hodges, 135 S. Ct. 2584, 2598
(2015), these more recent suits have been met with decidedly mixed results. See Sutton, supra,
at 30. Some courts have declined to adopt a state right to a minimum education precisely
because of the way in which their sister courts have “struggled in [their] self-appointed role[s] as
 Nos. 18-1855/1871                  Gary B., et al. v. Whitmer, et al.                      Page 77


overseer[s] of education” to find workable standards. City of Pawtucket v. Sundlun, 662 A.2d
40, 59 (R.I. 1995); cf. Ex Parte James, 836 So. 2d 813, 819 (Ala. 2002) (per curiam). This
practical concern has far greater force as applied to the national due-process right that the
plaintiffs ask us to mandate for all 50 states.

        In that respect, Glucksberg requires a plaintiff to articulate “a ‘careful description’ of the
asserted fundamental liberty interest.” 521 U.S. at 721 (citation omitted). Here, however, the
plaintiffs propose a vague right to the “access to literacy” without clearly identifying its
contours. Their proposal would mandate far more day-to-day federal oversight of the states’
schools than any narrow claim that children “are not taught to read or write.” Papasan, 478 U.S.
at 286. The complaint suggests that this right will require federal courts to evaluate such things
as the minimum qualifications for teachers, Compl., R.1, PageID#120, the maximum number of
students per class, id., PageID#97–98, and the appropriate types and conditions of textbooks, id.,
PageID#82–83. Their proposed right also does not appear limited to literacy, as the complaint
makes allegations about physics and economics courses too. Id., PageID#82, 104. All told, the
plaintiffs seek to enforce the right to education that Rodriguez rejected simply by relabeling it.

                                                  B

        Even if DeShaney sets the default rule in this subsidy context, the majority next says, the
Supreme Court has created two other “exceptions” that are like the exception that the majority
creates today. Majority Op. 52–53. Neither justifies the majority’s departure from DeShaney.

        As its first exception, the majority notes that the Sixth Amendment’s right to counsel (as
incorporated by the Due Process Clause) requires a state to provide a criminal defendant with a
taxpayer-funded lawyer. Gideon v. Wainwright, 372 U.S. 335, 344 (1963). But the state’s
prosecution triggering this right seeks to deprive the defendant of life, liberty, or property.
So Gideon “did not expand the definition of deprivation to encompass the failure to provide
services; it merely determined what constituted the process due when the state sought actively to
deprive the individual of life, liberty, or property by means of the criminal law.” Currie, supra,
53 U. Chi. L. Rev. at 874; Archie, 847 F.2d at 1221–22. It no more establishes a right to “public
services” than does the right to a jury trial, which a state likewise must furnish before taking a
 Nos. 18-1855/1871                Gary B., et al. v. Whitmer, et al.                      Page 78


person’s liberty. Regardless, the Sixth Amendment right to “counsel” contains affirmative
language; the Constitution contains no similar right to “education” that could be applied against
the states under modern incorporation principles. See McDonald v. City of Chicago, 561 U.S.
742, 763–67 (2010).

       As its second exception, the majority notes that the Due Process Clause protects the right
to marry even though “the performance of a marriage is an affirmative act by the State.”
Majority Op. 53. But the Supreme Court has treated the “right to marry” not as a right to state
aid, but as “part of the fundamental ‘right of privacy’” that bars a state from interfering in an
individual’s intimate decisions. Zablocki v. Redhail, 434 U.S. 374, 384 (1978). “[I]t would
make little sense to recognize a right of privacy with respect to other matters of family life,” the
Court has said, “and not with respect to the decision to enter the relationship that is the
foundation of the family in our society.” Id. at 386. It has thus found this right violated by
criminal laws that deprived people of liberty merely for marrying. Id. at 387; Loving v. Virginia,
388 U.S. 1, 2–3 (1967); cf. Poe v. Ullman, 367 U.S. 497, 545–46 (1961) (Harlan, J., dissenting).
The Court made this same connection when holding that same-sex couples have the right to
marry: “Like choices concerning contraception, family relationships, procreation, and
childrearing, all of which are protected by the Constitution, decisions concerning marriage are
among the most intimate that an individual can make.” Obergefell, 135 S. Ct. at 2599.

       These decisions have not, however, compelled states to provide public assistance so that
parties may exercise their privacy rights. Apart from the abortion cases I have discussed, Rust,
500 U.S. at 201, other examples support this distinction. Families have a right to live together,
Moore v. City of East Cleveland, 431 U.S. 494, 504–06 (1977) (plurality op.), but they do not
have a right to public funds for the rent, cf. Lindsey, 405 U.S. at 73–74. Parents have a right to
send their children to private schools, Pierce, 268 U.S. at 534–35, but they do not have a right to
public funds for the tuition, cf. Harris, 448 U.S. at 318. The right to marry fits this same mold.
While the government may not bar two people from marrying, Obergefell, 135 S. Ct. at 2605, the
Supreme Court has never held that the government must give married couples any minimum
level of public benefits. To the contrary, the Court has held that the government does not violate
the right even when it stops providing benefits to individuals who choose to marry. Califano v.
 Nos. 18-1855/1871                Gary B., et al. v. Whitmer, et al.                     Page 79


Jobst, 434 U.S. 47, 53–54 (1977); see Druker v. Comm’r, 697 F.2d 46, 50 (2d Cir. 1982)
(Friendly, J.).

        If the majority believes that Obergefell jettisoned DeShaney and allows courts to discover
a new font of positive rights, I disagree. Obergefell “held invalid” state marriage laws “to the
extent they exclude[d] same-sex couples from civil marriage on the same terms and conditions as
opposite-sex couples.” 135 S. Ct. at 2605. It did not set any minimum “terms and conditions”
for those laws. And even were I wrong on this point, the Supreme Court has given clear
marching orders to lower courts in this context: “[I]f a precedent of this Court has direct
application in a case, yet appears to rest on reasons rejected in some other line of decisions, the
Court of Appeals should follow the case which directly controls, leaving to this Court the
prerogative of overruling its own decisions.” Agostini v. Felton, 521 U.S. 203, 237 (1997)
(citation omitted). DeShaney has direct application to, and so controls, this case.

                                                 C

        The majority next notes that Rodriguez and the Supreme Court’s other education cases
“left open the possibility of the right to a basic minimum education, which works to negate the
argument that its recognition is impossible given its positive or affirmative nature.” Majority
Op. 54. When Rodriguez refused to find a right to education in the right to speak or vote, it
stated: “Even if it were conceded that some identifiable quantum of education is a
constitutionally protected prerequisite to the meaningful exercise of either right, we have no
indication that the present levels of educational expenditures in Texas provide an education that
falls short.” 411 U.S. at 36–37. Papasan read this sentence to reserve “whether a minimally
adequate education is a fundamental right.” 478 U.S. at 285. Even assuming these statements
could be read to support a fundamental right to a minimum education, these decisions did not
involve substantive due process, so their statements do not support any education exception to
DeShaney’s default rule.

        These cases instead considered equal-protection claims. That makes all the difference.
Unlike the Due Process Clause, which does not generally compel a minimum level of public
services, the Equal Protection Clause does sometimes compel an equal level of public services.
 Nos. 18-1855/1871                      Gary B., et al. v. Whitmer, et al.                 Page 80


The rigor with which courts review the unequal provision of state aid turns on whether a state’s
distinctions “proceed[] along suspect lines” or “involv[e] fundamental rights.” Heller v. Doe,
509 U.S. 312, 319 (1993).               If state action does either, the Court applies demanding
“strict scrutiny” review; if it does not, the Court applies forgiving rational-basis review. See id.
at 319–20. As has been clear since Brown v. Board of Education, 347 U.S. 483 (1954), strict
scrutiny applies to suspect racial classifications in education. Parents Involved in Cmty. Sch. v.
Seattle Sch. Dist. No. 1, 551 U.S. 701, 720 (2007). Absent those pernicious classifications,
parties have asked the Court to apply strict scrutiny to any unequal treatment in education on the
ground that education is a “fundamental right.”                 The Court has repeatedly said “no.”
See Kadrmas, 487 U.S. at 458.

        This context clarifies what Papasan meant when it said that the Court has left open
“whether a minimally adequate education is a fundamental right.” 478 U.S. at 285. The Court
did not reserve whether the Constitution contains a positive right to a minimum education.
It reserved only “whether a statute alleged to discriminatorily infringe that [potential] right
should be accorded heightened equal protection review.” Id. If, for example, a state refused to
set up a school system in disfavored counties, Papasan suggests (perhaps) that this
discrimination could trigger stricter equal-protection scrutiny. The majority, by contrast, reads
Papasan to conflict with cases holding that states need not subsidize fundamental rights. Yet by
the time of Papasan, the Court had already “held in several contexts that a legislature’s decision
not to subsidize the exercise of a fundamental right does not infringe the right[.]” Regan v.
Taxation With Representation of Wash., 461 U.S. 540, 549 (1983). Nothing in Papasan so much
as hints at a retreat from this rule.

        Rodriguez’s reasoning confirms this conclusion. Any hypothetical right to a minimum
education would in part flow out of the right to free speech. Rodriguez, 411 U.S. at 35–37.
It has, however, been black-letter law for decades that the Free Speech Clause does not require
states to “affirmatively assist” speech. Ysursa, 555 U.S. at 364. As Justice Douglas said, the
Supreme Court has rejected any “notion that First Amendment rights are somehow not fully
realized unless they are subsidized by the State.” Cammarano v. United States, 358 U.S. 498,
515 (1959) (Douglas, J., concurring).           If we were to conclude that a state must subsidize
 Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                   Page 81


education because individuals need education to exercise free speech, we would be concluding
that states must subsidize speech in conflict with this longstanding authority.

       Nor is this distinction between substantive due process and equal protection meant to
deny, as the majority rightly notes, that “a fundamental right is a fundamental right.” Majority
Op. 54. But the fundamental-rights analysis differs depending on the constitutional clause at
issue. A state’s provision of unequal public aid to subsidize a fundamental right of some
(without extending that aid to others) can trigger heightened equal-protection scrutiny.
See Shapiro v. Thompson, 394 U.S. 618, 638 (1969). And a state’s regulatory restriction on the
exercise of a fundamental right can trigger heightened substantive-due-process scrutiny.
See Casey, 505 U.S. at 846. But a state’s refusal to subsidize a fundamental right (in contrast to
its restriction on the right) has not traditionally triggered heightened substantive-due-process
scrutiny. See Maher, 432 U.S. at 475–76. And here, all agree that the plaintiffs’ equal-
protection claim fails.    Nor do the plaintiffs argue that Michigan has unconstitutionally
prohibited them from obtaining a minimum education from other sources. See Pierce, 268 U.S.
at 534–35. Instead, they seek something quite novel: heightened scrutiny under substantive
due process for Michigan’s failure to properly subsidize their alleged fundamental right to
a minimum education.       The Supreme Court’s equal-protection cases do not support that
substantive-due-process request.

       In all events, I do not think the Court’s statements in these decisions can justify the
plaintiffs’ alleged fundamental right. Whatever Papasan meant by a fundamental right to a
“minimally adequate education,” 478 U.S. at 285, Plyler shows that this language does not cover
the plaintiffs’ claim that they have been “functionally excluded from Michigan’s statewide
system of public education,” Compl., R.1, PageID#20. The immigrant children in Plyler were
legally excluded from Texas’s statewide system of public education because they could not
attend without paying a “full tuition fee.” 457 U.S. at 206 n.2. That case thus would have
implicated any fundamental right to state-provided literacy if such a thing existed. But the Court
made clear that “[p]ublic education is not a ‘right’ granted to individuals by the Constitution.”
Id. at 221. And while courts have read Plyler as using heightened rational-basis review, see
Toledo v. Sanchez, 454 F.3d 24, 33 (1st Cir. 2006), the Court certainly did not apply the strict
 Nos. 18-1855/1871                Gary B., et al. v. Whitmer, et al.                     Page 82


scrutiny that would govern if that case concerned a fundamental right, cf. Shapiro, 394 U.S. at
634. If the legal exclusion from a free education did not implicate a fundamental right, Plyler,
457 U.S. at 223, I cannot see how the functional exclusion from a free education could either.

                                                D

        The majority lastly notes that our country’s history of racial injustice in education
supports a right to a minimum education. Majority Op. 44–46. I agree that the Fourteenth
Amendment was designed to stop the rampant discrimination that the majority describes. But I
respectfully disagree that the amendment’s Framers did so by creating a substantive right to a
minimum education. They instead created an equality right that applies once the state decides to
provide for education. Both precedent and original meaning support this distinction.

        Since at least Strauder v. West Virginia, 100 U.S. 303 (1880), the Supreme Court has
explained that the “central purpose of the Fourteenth Amendment was to eliminate racial
discrimination emanating from official sources in the States.” Peña-Rodriguez v. Colorado,
137 S. Ct. 855, 867 (2017) (citation omitted). The amendment thus bars racial distinctions in the
provision of many public services that a state, as an initial matter, has no constitutional duty to
provide. A state, for example, need not provide protection against private violence, but it cannot
discriminate along racial lines in any protection it grants. See DeShaney, 489 U.S. at 195–97
& 197 n.3. A state also need not provide welfare to poorer residents, but it cannot engage in
racial discrimination if it chooses to offer that aid. See Dandridge, 397 U.S. at 485–86 & 485
n.17.

        The Supreme Court’s decision in Brown extended this logic to the educational context.
Brown recognized that “education is perhaps the most important function of state and local
governments.” 347 U.S. at 493. But nowhere did it suggest that the Constitution compels all
states to provide a minimum education. Rather, it held that the right to an education, “where the
state has undertaken to provide it, is a right which must be made available to all on equal terms.”
Id. (emphasis added). And it found that segregated schools deny “children of the minority
group . . . equal educational opportunities.” Id. No other Supreme Court decision suggests that
the Due Process Clause creates an educational entitlement. When, for example, the Court held
 Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                        Page 83


that a state must give students process before expelling them from schools that they have a state-
law right to attend, it suggested that the states were not “constitutionally obligated to establish
and maintain a public school system.” Goss v. Lopez, 419 U.S. 565, 574 (1975); cf. Kadrmas,
487 U.S. at 462.

       This same substance-versus-equality distinction permeates the congressional debates over
what became the Civil Rights Act of 1875, an act passed under Congress’s power to enforce the
Fourteenth Amendment.        See Michael W. McConnell, Originalism and the Desegregation
Decisions, 81 Va. L. Rev. 947, 1036–45 (1995); John Harrison, Reconstructing the Privileges or
Immunities Clause, 101 Yale L.J. 1385, 1425–33, 1462–63 (1992). That law, as enacted, barred
racial discrimination in public accommodations and jury selection. Civil Rights Act of 1875,
ch. 114, §§ 1, 4, 18 Stat. 335, 336–37. (The Supreme Court would later hold that the public-
accommodations provisions exceeded Congress’s power as applied against private actors. Civil
Rights Cases, 109 U.S. 3, 11 (1883).) But earlier versions of the law also would have barred
segregated schools. McConnell, supra, at 987–90 & 987 n.183. As Congress debated these
bills, “half or more [of the legislators] voted repeatedly to abolish segregated schools under
authority of the Fourteenth Amendment.” Id. at 986.

       The supporters of this desegregation decree did not dispute that the substantive “decision
whether to have public schools . . . was regarded as a question of policy for the states.” Harrison,
supra, at 1428. Rather, they contended that, once a state opted to have schools, the state must
open the schools equally to all races. Id. One senator, for example, “explained that the civil
rights bill ‘does not say that schools shall be kept at all, but it contemplates this: that where there
are free schools kept at public expense, . . . in such cases there shall be an equal right to
participate in the benefit of those schools created by common taxation.’” McConnell, supra, at
1041 (quoting Cong. Globe, 42d Cong., 2d Sess. 3191 (1872)). And when opponents argued that
southern states would close their schools if this desegregation mandate passed, the proponents
responded with statements like the following: “Let justice be done though the common schools
and the very heavens fall.” Id. at 1045 (quoting 2 Cong. Rec. 4151 (1874)). These legislators
recognized that the Fourteenth Amendment required states to desegregate the schools that they
 Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                      Page 84


opened, even if it did not compel them to open schools to begin with. Brown thus has roots in
the Fourteenth Amendment’s original understanding in a way that today’s decision does not.

                                                 III

       Aside from a positive right to a state-funded education, the plaintiffs fall back on a
“negative” substantive-due-process right.        They point out that Michigan’s compulsory-
attendance laws force most children to attend school and so do deprive them of liberty. This
restriction on children’s liberty passes constitutional muster, the plaintiffs argue, only if a state
reciprocates by operating schools that meet a minimum level of quality. I agree with the
majority that the plaintiffs did not raise this claim below and so have forfeited it here. Majority
Op. 31–32. But I disagree with any suggestion that this theory otherwise has “strong support in
the law.” Id. at 27.

       The plaintiffs rely on Youngberg for their claim. That decision carved out a narrow
exception to the rule that a state has no duty to provide public aid, but this exception generally
applies only for those individuals under strict state control. See 457 U.S. at 317. “[W]hen the
State by the affirmative exercise of its power so restrains an individual’s liberty that it renders
him unable to care for himself, and at the same time fails to provide for his basic human needs—
e.g., food, clothing, shelter, medical care, and reasonable safety—it transgresses the substantive
limits on state action set by the Eighth Amendment and the Due Process Clause.” DeShaney,
489 U.S. at 199–200. The Court has applied this rule to prisoners, Farmer v. Brennan, 511 U.S.
825, 833 (1994), and to individuals that the state has civilly “institutionalized,” Youngberg,
457 U.S. at 317. The rule might also apply if, for example, a state monopolized the distribution
of food to its citizens and barred them from obtaining food from private sources. See Majority
Op. 56; see also Archie, 847 F.2d at 1222.

       This exception, though, has never reached students. Courts have “consistently rejected”
the argument that Youngberg’s custody exception covers children “based on compulsory
attendance laws.” Stiles ex rel. D.S. v. Grainger County, 819 F.3d 834, 854 (6th Cir. 2016);
Sargi v. Kent City Bd. of Educ., 70 F.3d 907, 911 (6th Cir. 1995) (collecting cases). Although “a
school system has an unmistakable duty to create and maintain a safe environment for its
 Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                   Page 85


students as a matter of common law, its in loco parentis status or a state’s compulsory attendance
laws do not sufficiently ‘restrain’ students to raise a school’s common law obligation to the rank
of a constitutional duty.”    Doe v. Claiborne County, 103 F.3d 495, 510 (6th Cir. 1996).
If compulsory-attendance laws do not trigger a constitutional duty to provide students with a safe
learning environment, see id., those laws also cannot trigger a constitutional duty for states to
provide an adequate learning environment.

        This precedent comports with the nature of compulsory-attendance laws. Youngberg’s
exception applies only in situations in which the state has “restrain[ed] the individual’s freedom
to act on his own behalf.” DeShaney, 489 U.S. at 200. When, by contrast, “the government does
not monopolize the avenues of relief . . . it has no further obligation to give aid.” Archie,
847 F.2d at 1222. Michigan’s compulsory-attendance laws (like those of all other states) do not
establish “a legal or a practical monopoly” on the schools that children must attend. Kadrmas,
487 U.S. at 460. The Supreme Court has held for nearly a century that substantive due process
would in fact bar states from forcing children to attend public schools against their parents’
wishes. Pierce, 268 U.S. at 534–35. Michigan law thus provides several options to satisfy its
school-attendance requirement, including charter schools, private schools, cyber schools, and
homeschooling. See Mich. Comp. Laws §§ 380.501, 380.553a, 380.1561. It does not compel
attendance at any particular school, including the schools about which the plaintiffs complain in
this case.

                                              * * *

        My answer to this case’s constitutional questions should not “be viewed as placing [any]
judicial imprimatur on the status quo.” Rodriguez, 411 U.S. at 58. As I said at the outset, the
plaintiffs make concerning allegations about the conditions of their schools. “But the ultimate
solutions must come from the lawmakers and from the democratic pressures of those who elect
them.” Id. at 59. I would affirm the district court’s judgment in all respects.